IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 41105

TIMOTHY ALAN DUNLAP,                                 )
                                                     )        Boise, February 2015 Term
     Petitioner-Appellant,                           )
                                                     )        2015 Opinion No. 103
v.                                                   )
                                                     )        Filed: November 2, 2015
STATE OF IDAHO,                                      )
                                                     )        Stephen Kenyon, Clerk
     Respondent.                                     )

       Appeal from the District Court of the Sixth Judicial District of the State of Idaho,
       Caribou County. Hon. Mitchell W. Brown, District Judge.

       District court summary dismissal of successive petition for post-conviction relief,
       affirmed.

       Federal Defender Services of Idaho, Boise, for appellant. Bruce D. Livingston
       argued.

       Hon. Lawrence G. Wasden, Attorney General, Boise, for respondent. LaMont
       Anderson argued.
            _______________________________________________

HORTON, Justice.
       This is an appeal from the district court in Caribou County, which summarily dismissed
Timothy Dunlap’s successive petition for post-conviction relief. Dunlap raised several
substantive claims for post-conviction relief. For each substantive claim, he advanced a
corresponding claim of ineffective assistance of appellate counsel. We affirm the district court’s
summary dismissal of Dunlap’s successive petition for post-conviction relief.
                   I.     FACTUAL AND PROCEDURAL BACKGROUND
       This is the sixth appeal considered by this Court following Dunlap’s plea of guilty to
first-degree murder. This Court repeated the factual and procedural background of this case most
recently in State v. Dunlap, 155 Idaho 345, 357–58, 313 P.3d 1, 13–14 (2013) (Dunlap V), as
follows:
               On October 16, 1991, Dunlap entered and robbed the Security State Bank
       in Soda Springs, Idaho. Dunlap entered the bank, stood within a few feet of bank
       teller Tonya Crane, and ordered her to give him all of her money. Without


                                                 1
hesitation, Tonya Crane did so. Dunlap immediately and calmly pulled the trigger
of his sawed-off shotgun, which was less than two feet from Tonya Crane’s chest,
literally blowing her out of her shoes. Police officers responded immediately.
When the officers arrived at the bank, Tonya Crane had no pulse. When taken to
the hospital she was pronounced dead on arrival.
         Dunlap fled the scene, but subsequently surrendered to police. After being
given his Miranda rights, Dunlap confessed to the murder and to a murder that
occurred ten days before in Ohio. The following day, Dunlap again confessed and
explained how he planned and completed both murders. Dunlap was charged with
first-degree murder and robbery.
         Within days of his arrest, Dunlap arranged to be interviewed by Marilyn
Young, Associate Editor of the Albany New Tribune in Indiana. During the
interviews Dunlap explained to Young how he murdered his girlfriend in Ohio
with a crossbow and then traveled west where he subsequently planned to rob the
Soda Springs’ bank. Dunlap described the bank robbery and Tonya Crane’s
murder to the editor.
         In Idaho on December 30, 1991, Dunlap pled guilty to first-degree murder
for shooting Tonya Crane during the course of a robbery. “In the agreement, the
State dropped the robbery and use of a firearm in the commission of a robbery
charges, and Dunlap pled guilty to first degree murder and use of a firearm in the
commission of a murder.” State v. Dunlap, 125 Idaho 530, 531, 873 P.2d 784, 785
(1993) (Dunlap I). The plea agreement allowed the State to seek the death
penalty. Id.
         ...
         During the plea colloquy the court questioned Dunlap and his attorneys
about Dunlap’s mental history and whether it would have any impact on his
ability to plead guilty. [The district court then reviewed medical records Dunlap
provided related to his mental health.] . . . The district court judge continued with
the hearing, but informed the parties he would make his decision about accepting
the plea after he had a chance to review the documents. After reviewing the
records, the court accepted Dunlap’s plea.
         ...
         After the aggravation-mitigation hearing the district court imposed the
death penalty. Dunlap appealed his conviction and sentence, but this Court
affirmed both. Id.
         On May 12, 1994, Dunlap filed a petition for post-conviction relief. The
district court dismissed the petition because it was not filed within forty-two days
of entry of judgment. This Court reversed the district court’s decision and
remanded Dunlap’s case for further proceedings. Dunlap v. State, 131 Idaho 576,
961 P.2d 1179 (1998) (Dunlap II).
         Prior to the commencement of the evidentiary hearing, the State conceded
that error occurred during Dunlap’s sentencing proceeding and he would have to
be resentenced. On January 11, 2002, based on the State’s concession, the district
court ordered a new sentencing hearing be held, but denied Dunlap’s guilt-phase
post-conviction relief. Dunlap timely appealed from the denial of the post-
conviction application.



                                         2
(alteration in original) (quoting Dunlap v. State, 141 Idaho 50, 55–56, 106 P.3d 376, 381–82
(2004) (Dunlap III)).
       In Dunlap III, “this Court upheld the district court’s denial of Dunlap’s petition for post-
conviction relief and the validity of his guilty plea.” Dunlap V, 155 Idaho at 358, 313 P.3d at 14.
However, we “also recognized that in Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153
L.Ed.2d 556 (2002), the Supreme Court held that death sentences must be imposed by a jury, not
a judge, and remanded the case for resentencing by a jury.” Id.
       The resentencing proceedings began with jury selection on February 6, 2006. Each
potential juror completed a twenty-seven page questionnaire prior to voir dire. The district court
and counsel then conducted general voir dire before proceeding to individual voir dire.
Individual voir dire was limited by the district court to five minutes per side for each juror.
       The sentencing hearing was conducted between February 13 and February 22, 2006. The
jury found that the State had proven three aggravating factors beyond a reasonable doubt: (1) that
by the murder, or the circumstances surrounding its commission, Dunlap exhibited utter
disregard for human life (utter disregard aggravator); (2) the murder was committed in the
perpetration of, or attempt to perpetrate arson, rape, robbery, burglary, kidnapping, or mayhem
and Dunlap had the specific intent to cause the death of a human being (specific intent
aggravator); and (3) by prior conduct or conduct in the commission of the murder at hand,
Dunlap exhibited a propensity to commit murder that will constitute a continuing threat to
society (propensity aggravator). With respect to each individual aggravating circumstance, the
jury concluded that all mitigating circumstances, when weighed against the specific individual
aggravating circumstance, were not sufficiently compelling to make imposition of the death
penalty unjust. On February 22, 2006, in accordance with the verdict, the district court entered a
judgment sentencing Dunlap to death.
       Following entry of the judgment, the State Appellate Public Defender’s Office (SAPD)
became Dunlap’s counsel of record. On May 27, 2008, Dunlap filed a petition for post-
conviction relief challenging his resentencing proceedings (the 2008 Petition). The State moved
for summary dismissal of the 2008 Petition, which the district court granted on November 24,
2009. In a consolidated appeal, Dunlap challenged his sentence and the summary dismissal of his
2008 Petition (Consolidated Resentencing Appeal).




                                                  3
          While the Consolidated Resentencing Appeal was pending, on April 7, 2011, Dunlap’s
new attorneys with the Capital Habeas Unit of the Federal Defender Services of Idaho filed an
additional petition for post-conviction relief. In this petition, Dunlap presented several
substantive claims which he had not advanced in the 2008 Petition. Dunlap further claimed
ineffective assistance of appellate counsel due to the failure to present the substantive claims on
appeal.
          On May 21, 2012, the State moved for summary dismissal of Dunlap’s latest petition for
post-conviction relief. On January 25, 2013, Dunlap moved for leave to amend his petition. The
district court granted Dunlap’s motion and Dunlap filed his Amended Petition for Post-
Conviction Relief on February 15, 2013 (the 2011 Petition or Successive Petition). The parties
submitted supplemental briefing in support of and in opposition to the State’s motion for
summary dismissal and the district court allowed post-argument briefing on the issues raised in
the Successive Petition.
          The district court granted the State’s motion for summary dismissal and dismissed each
of Dunlap’s claims for post-conviction relief. The district court concluded that Dunlap’s
substantive claims were not timely under Idaho Code section 19-2719, as they could have been
raised in his 2008 Petition. The district court concluded that Dunlap’s claims of ineffective
assistance of appellate counsel regarding his 2008 Petition should be dismissed because Dunlap
failed to show SAPD’s performance was deficient and that Dunlap had failed to show that he
was prejudiced by SAPD’s performance. The district court entered its final judgment dismissing
Dunlap’s Successive Petition on June 24, 2013. Dunlap timely appealed.
          On August 27, 2013, this Court issued its decision in the Consolidated Resentencing
Appeal. Dunlap V, 155 Idaho 345, 313 P.3d 1. We affirmed the judgment sentencing Dunlap to
death. Id. at 392, 313 P.3d at 48. We also affirmed in part and vacated in part the district court’s
summary dismissal of Dunlap’s 2008 Petition. Id. We concluded that the district court erred in
summarily dismissing Dunlap’s claim of ineffective assistance of trial counsel “regarding the
investigation and presentation of mitigating evidence” and his claim of constitutional violations
related to the State’s alleged knowledge and failure to disclose exculpatory evidence related to
Dunlap’s mental health. Id. at 388–90, 313 P.3d at 44–46. This Court remanded for an
evidentiary hearing on those two issues. Id. at 392, 313 P. at 48.
                                          II. ANALYSIS



                                                 4
       Dunlap’s Successive Petition sought to have the district court consider substantive claims
for post-conviction relief and for each substantive claim, a corresponding claim of ineffective
assistance of appellate counsel. This opinion comprises two parts. First, we address the
timeliness of the substantive claims for post-conviction relief. Because we conclude Dunlap’s
substantive claims were not pursued in a timely manner, we will address the merits of these
claims in the second part of this opinion, where we consider the corresponding claims of
ineffective assistance of appellate counsel.
A. DUNLAP’S SUBSTANTIVE CLAIMS
1. Standard of Review
        “Whether a successive petition for post-conviction relief was properly dismissed
pursuant to I.C. § 19-2719 is a question of law. This Court reviews questions of law de novo.”
Fields v. State, 154 Idaho 347, 349, 298 P.3d 241, 243 (2013) (Fields V) (quoting Pizzuto v.
State, 134 Idaho 793, 795, 10 P.3d 742, 744 (2000) (Pizzuto III)). When reviewing a dismissal
based on Idaho Code section 19-2719, “the proper standard of review this Court should utilize is
to directly address the motion, determine whether or not the requirements of section 19-2719
have been met, and rule accordingly.” Stuart v. State, 149 Idaho 35, 40, 232 P.3d 813, 818
(2010) (quoting Hairston v. State, 144 Idaho 51, 55, 156 P.3d 552, 556 (2007)).
2. Dunlap’s substantive claims are barred by Idaho Code section 19-2719.
       Dunlap asserted seventeen substantive claims in his Successive Petition. The district
court granted the State’s Motion for Summary Dismissal for each substantive claim as untimely
based on Idaho Code section 19-2719. The district court concluded that Dunlap’s failure to raise
these substantive claims in his 2008 Petition was not excused because the issues were known or
reasonably could have been known at that time and, even if the substantive issues were not
known at the time of his 2008 Petition, they were not raised within a reasonable time after they
became known.
       On appeal, Dunlap contends that four of his substantive claims were erroneously
dismissed. He argues: (1) Jury Instruction (J.I.) 11 was vague and ambiguous and therefore,
unconstitutional; (2) J.I. 14 improperly instructed the jury and violated the ex post facto and due
process clauses of the Idaho and U.S. Constitutions; (3) Preliminary Instruction P-3 was
unconstitutional; and (4) trial counsel’s inadequate voir dire amounted to ineffective assistance
of trial counsel and resulted in a violation of Dunlap’s right to an impartial jury. Dunlap asserts



                                                5
that he was unable to raise these claims because this Court limited SAPD’s opening briefing in
Dunlap’s Consolidated Resentencing Appeal to 100 pages.
       “Post-conviction proceedings are generally controlled by the Uniform Post–Conviction
Procedure Act (UPCPA),” at Idaho Code sections 19-4901 to 4911. Pizzuto v. State, 149 Idaho
155, 160, 233 P.3d 86, 91 (2010) (Pizzuto V). However, “Idaho Code Section 19-2719 provides a
series of procedural requirements for post-conviction petitions in capital cases” and “[t]hese
provisions supersede the UPCPA to the extent that any conflict exists.” Stuart, 149 Idaho at 41,
232 P.3d at 819.
       The purpose of Idaho Code section “19-2719 is to eliminate unnecessary delay in
carrying out a valid death sentence,” Rhoades v. State, 135 Idaho 299, 301, 17 P.3d 243, 245
(2000), by giving the claimant for post-conviction relief “one opportunity to raise all challenges
to the conviction and sentence.” Dunlap III, 141 Idaho 50, 57, 106 P.3d 376, 383 (2004). Under
Idaho Code section 19-2719(3), “within forty-two days after the judgment imposing the
punishment of death, ‘the defendant must file any legal or factual challenge to the sentence or
conviction that is known or reasonably should be known.’ ” Fields v. State, 151 Idaho 18, 23,
253 P.3d 692, 697 (2011) (Fields IV) (quoting Idaho Code § 19-2719(5)). Idaho Code section 19-
2719 provides that if a defendant fails to timely apply for post-conviction relief, the defendant
has “waived such claims for relief as were known, or reasonably should have been known” and
“[t]he courts of Idaho shall have no power to consider any such claims for relief as have been so
waived . . . .” I.C. §§ 19-2719(3), (5); see Pizzuto III, 134 Idaho at 795, 10 P.3d at 744.
       There is one exception: “a successive post-conviction petition may be heard . . . for issues
that were not known or could not reasonably have been known” within forty-two days of the
judgment. I.C. § 19-2719(5)(a). However, even in such cases, this Court requires the claims to be
asserted within a reasonable time after they are known or reasonably could have been known.
Stuart, 149 Idaho at 41, 232 P.3d at 819. In Pizzuto v. State, 146 Idaho 720, 727, 202 P.3d 642,
649 (2008) (Pizzuto IV), this Court concluded:
       [A] reasonable time for filing a successive petition for post-conviction relief is
       forty-two days after the petitioner knew or reasonably should have known of the
       claim, unless the petitioner shows that there were extraordinary circumstances
       that prevented him or her from filing the claim within that time period.
        “Idaho Code § 19-2719 places a heightened burden on petitioners to make a prima facie
showing that the issues raised after the forty-two day time period were not known or could not



                                                  6
reasonably have been known.” Pizzuto V, 149 Idaho at 160, 233 P.3d at 91. Idaho Code section
19-2719 dictates that a successive post-conviction petition:
          shall not be considered unless the applicant shows the existence of such issues by
          (i) a precise statement of the issue or issues asserted together with (ii) material
          facts stated under oath or affirmation by credible persons with first hand
          knowledge that would support the issue or issues asserted. A pleading that fails to
          make a showing of excepted issues supported by material facts, or which is not
          credible, must be summarily dismissed.
I.C. § 19-2719(5)(a); see also I.C. § 19-2719(11) (any successive post-conviction petition that
does not comply with Idaho Code section 19-2719(5) “shall be dismissed summarily”).
          Here, the judgment imposing the death sentence was filed on February 22, 2006.
Dunlap’s initial version of the Successive Petition was filed on April 7, 2011. Thus, Dunlap was
required to meet the heightened burden imposed by Idaho Code section 19-2719. Because
Dunlap made no argument or showing that his claims of error regarding the jury instructions and
voir dire were not known or could not have been known within forty-two days of the 2006
judgment, Dunlap is deemed to have waived each substantive claim for relief by operation of
Idaho Code section 19-2719(5).
          Dunlap asserts that that he should be excused from failing to raise these claims within the
time limits of Idaho Code section 19-2719 due to the page limit imposed by this Court in
Dunlap’s Consolidated Resentencing Appeal. Dunlap argues the page limit violated his due
process rights under the Fourteenth Amendment because it impeded his ability to present all of
his claims to this Court and consequently limited his ability to seek federal habeas corpus relief
on the omitted claims. This Court’s order imposing the page limit was entered on March 22,
2011. Dunlap did not raise the page limit issue in his Successive Petition. Instead, the issue was
presented only as a response to the State’s motion for summary dismissal. As Dunlap did not
properly raise this due process claim in a timely fashion, we will not consider this issue on
appeal.
          “Any remedy available by post-conviction procedure, habeas corpus or any other
provision of state law must be pursued according to the procedures set forth in” Idaho Code
section 19-2719 and within the time limitations of Idaho Code section 19-2719(3). I.C. § 19-
2719(4). Indeed, the courts of Idaho have no power to consider claims for relief “[i]f the
defendant fails to apply for relief as provided” in Idaho Code section 19-2719. I.C. § 19-2719(5).
Thus, all claims for relief must be made by way of a petition for post-conviction relief. As this


                                                   7
Court explained in McKinney, when the defendant fails to raise an issue in the petition or in an
amended petition, that issue is not raised before the district court and this Court will not consider
the issue on appeal. McKinney v. State, 133 Idaho 695, 708, 992 P.2d 144, 157 (1999); see also
Cowger v. State, 132 Idaho 681, 686–87, 978 P.2d 241, 246–47 (Ct. App. 1999).
         This Court has consistently maintained that “the petitioner must raise the newly
discovered issues ‘within a reasonable time.’ ” Fields v. State, 155 Idaho 532, 535, 314 P.3d 587,
590 (2013) (Fields VI) (quoting Fields V, 154 Idaho 347, 350, 233 P.3d 241, 244 (2013)); see
Stuart, 149 Idaho at 41, 232 P.3d at 819. Again, a reasonable time is forty-two days “after the
petitioner knew or reasonably should have known of the claim, unless the petitioner shows that
there were extraordinary circumstances that prevent him or her from filing” within that time.
Pizzuto V, 146 Idaho at 727, 202 P.3d at 649.
         In the Consolidated Resentencing Appeal, Dunlap sought permission to file an overlength
brief of 221 pages. On March 22, 2011, this Court granted Dunlap leave to file a 100 page brief.
Dunlap renewed his motion and this Court permitted him to file a brief 114 pages long.
         Dunlap filed the initial version of his Successive Petition on April 7, 2011, well after he
had notice of his claim based upon the page limit. Dunlap did not raise this issue until November
30, 2012, when he filed his response to the State’s motion for summary dismissal. Even though
the State contended that the claim was improper because it was not raised in his petition for post-
conviction relief, the Successive Petition filed on February 15, 2013, did not advance a claim
based upon the page limit. Thus, at no point did Dunlap present a precise statement of the issue
together with material facts in a petition for post-conviction relief as required by Idaho Code
section 19-2719, and as such, it cannot be considered. See I.C. § 19-2719(5)(a).
         Further, Dunlap did not raise this issue within a reasonable time. Dunlap knew of the
facts supporting this claim in March of 2011 and took no action until November of 2012. Dunlap
has not identified any extraordinary circumstance which prevented him from filing this claim
within a reasonable time. Because the requirements of Idaho Code section 19-2719 have not
been met, we conclude that the district court properly dismissed all of Dunlap’s substantive
claims. As a result, we will only address Dunlap’s claims of ineffective assistance of appellate
counsel.1


1
  The district court concluded that the earliest possible time that Dunlap could have known of his claims for
ineffective assistance of appellate counsel was upon the filing of his first brief on March 22, 2011. The district court


                                                           8
B. INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL
        Dunlap challenges the district court’s summary dismissal of his four claims for
ineffective assistance of appellate counsel. Three claims involve jury instructions and one claim
involves voir dire, which contains several sub-issues. For each of these claims, Dunlap argues
that the substantive claim is stronger than the claims presented by SAPD in the Consolidated
Resentencing Appeal and that SAPD was ineffective for failing to raise these claims. We
conclude that the district court properly granted summary dismissal for each claim of ineffective
assistance of appellate counsel as explained below.
1. Standard of Review: Summary Dismissal of Application for Post-Conviction Relief
        “Proceedings for post-conviction relief are civil in nature, rather than criminal, and the
applicant must therefore prove the allegations in the request for relief by a preponderance of the
evidence.” Dunlap V, 155 Idaho 345, 361, 313 P.3d 1, 17 (2013) (citing State v. Payne, 146
Idaho 548, 560, 199 P.3d 123, 135 (2008)). However, an application for post-conviction relief
differs from an ordinary civil action complaint because it must contain more than a short and
plain statement of the claim that would be sufficient for a complaint under I.R.C.P. 8(a)(1). State
v. Yakovac, 145 Idaho 437, 443–44, 180 P.3d 476, 482–83 (2008). An application for post-
conviction relief “must present or be accompanied by admissible evidence supporting its
allegations, or the application is subject to dismissal.” Id. at 444, 180 P.3d at 483 (citing I.C. §
19-4903). In addition:
               Idaho Code § 19-4906 authorizes summary dismissal of an application for
        post-conviction relief, either pursuant to motion of a party or upon the trial court’s
        own initiative. Summary dismissal of an application is the procedural equivalent
        of summary judgment under I.R.C.P. 56. Summary dismissal is permissible only
        when the applicant’s evidence has raised no genuine issue of material fact that, if
        resolved in the applicant’s favor, would entitle the applicant to the relief
        requested.

found that Dunlap’s initial version of his Successive Petition was timely filed on April 7, 2011. We agree with the
analysis. See State v. Paz, 123 Idaho 758, 760, 852 P.2d 1355, 1357 (1993) (the basis of claims for ineffective
assistance of appellate counsel are known at the time the brief is filed).We note, however, the amendment of Idaho
Code section 19-2719, which permits additional time to file claims for ineffective assistance of appellate counsel.
2015 Idaho Sess. L. ch. 245, § 1, p. 1040. As amended, Idaho Code section 19-2719(3) now provides:
        Within forty-two (42) days of the filing of the judgment imposing the punishment of death, and
        before the death warrant is filed, the defendant must file any legal or factual challenge to the
        sentence or conviction that is known or reasonably should be known. The defendant must file any
        claims of ineffective assistance of appellate counsel within forty-two (42) days of the Idaho
        supreme court issuing the final remittitur in the unified appeal from which no further proceedings
        except issuance of a death warrant are ordered.



                                                        9
Payne, 146 Idaho at 561, 199 P.3d at 136; see also Charboneau v. State, 140 Idaho 789, 792, 102
P.3d 1108, 1111 (2004) (Charboneau III).
        “In determining whether a motion for summary disposition is properly granted,” this
Court applies the same standard as the trial court and “must review the facts in a light most
favorable to the petitioner, and determine whether they would entitle petitioner to relief if
accepted as true.” Id. at 793, 102 P.3d at 1112 (quoting Sakyhamchone v. State, 127 Idaho 319,
321, 900 P.2d 795, 797 (1995)). “When a genuine issue of material fact is shown to exist, an
evidentiary hearing must be conducted.” Dunlap V, 155 Idaho at 361, 313 P.3d at 17.
       “However, summary dismissal may be appropriate even where the State does not
controvert the applicant’s evidence because the court is not required to accept either the
applicant’s mere conclusory allegations, unsupported by admissible evidence, or the applicant’s
conclusions of law.” Payne, 146 Idaho at 561, 199 P.2d at 136. Thus, allegations contained in the
application are insufficient for the granting of relief if: (1) the petitioner has not presented
evidence making a prima facie case as to each essential element of the claims, Berg v. State, 131
Idaho 517, 518, 960 P.2d 738, 739 (1998); (2) the claims are clearly disproved by the record of
the original proceedings, Charboneau v. State, 144 Idaho 900, 903, 174 P.3d 870, 873 (2007)
(Charboneau IV); or (3) the claims do not justify relief as a matter of law. Id.
2. Standard of Review: Fundamental Error
   “If the alleged error was not followed by a contemporaneous objection, it shall only be
reviewed . . . under Idaho’s fundamental error doctrine.” State v. Perry, 150 Idaho 209, 228, 245
P.3d 961, 980 (2010).
        [I]n cases of unobjected to fundamental error: (1) the defendant must demonstrate
       that one or more of the defendant’s unwaived constitutional rights were violated;
       (2) the error must be clear or obvious, without the need for any additional
       information not contained in the appellate record, including information as to
       whether the failure to object was a tactical decision; and (3) the defendant must
       demonstrate that the error affected the defendant’s substantial rights, meaning (in
       most instances) that it must have affected the outcome of the trial proceedings.
Id. at 226, 245 P.3d at 978.
3. Ineffective Assistance of Appellate Counsel
       “The right to counsel in criminal actions brought by the state of Idaho is guaranteed by
the Sixth Amendment to the United States Constitution and Article 1, Section 13 of the Idaho
State Constitution.” Murray v. State, 156 Idaho 159, 164, 321 P.3d 709, 714 (2014) (quoting



                                                 10
Booth v. State, 151 Idaho 612, 617, 262 P.3d 255, 260 (2011)). “[T]he right to counsel is the
right to the effective assistance of counsel.” Id. (alteration in original) (quoting Strickland v.
Washington, 466 U.S. 668, 686 (1984)). “[D]efendants have a right to effective assistance of
counsel on appeal . . . .” Lafler v. Cooper, ___ U.S. ___, 132 S. Ct. 1376, 1385 (2012).
       This Court analyzes state and federal constitutional claims for ineffective assistance of
counsel under the two-prong test set forth in Strickland, 466 U.S. at 687. See Johnson v. State,
156 Idaho 7, 10–11, 319 P.3d 491, 494–95 (2014). Additionally, we use the same test to evaluate
ineffective assistance of appellate counsel on direct appeal as we use to evaluate ineffective
assistance of trial counsel. See Mitchell v. State, 132 Idaho 274, 277, 971 P.2d 727, 730 (1998).
       To prevail under Strickland, the petitioner must show: (1) “that counsel’s performance
was deficient,” and (2) “that the deficient performance prejudiced the defense.” Strickland, 466
U.S. at 687. Thus, “[i]n order to survive a motion for summary dismissal, post-conviction relief
claims based upon ineffective assistance of counsel must establish ‘the existence of material
issues of fact as to’ ” both Strickland prongs. Dunlap V, 155 Idaho at 383, 313 P.3d at 39
(quoting Kelly v. State, 149 Idaho 517, 522, 236 P.3d 1277, 1282 (2010)).
       To prove counsel’s performance was deficient, “the defendant must show that counsel’s
representation fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 688;
see Dunlap V, 155 Idaho at 383, 313 P.2d at 39; Booth, 151 Idaho at 617, 262 P.3d at 260. “In
doing so, the defendant must overcome a strong presumption that counsel was competent and
diligent in his or her representation of the defendant,” Booth, 151 Idaho at 618, 262 P.3d at 261,
and that counsel “made all significant decisions in the exercise of reasonable professional
judgment.” Strickland, 466 U.S. at 690. “To overcome that presumption, a defendant must show
that counsel failed to act ‘reasonabl[y] considering all the circumstances.’ ” Cullen v. Pinholster,
563 U.S. 170, ___, 131 S. Ct. 1388, 1403 (2011) (alteration in original) (quoting Strickland, 466
U.S. at 688). “[S]trategic and tactical decisions will not be second guessed or serve as a basis for
post-conviction relief under a claim of ineffective assistance of counsel unless the decision is
shown to have resulted from inadequate preparation, ignorance of the relevant law or other
shortcomings capable of objective review.” Dunlap V, 155 Idaho at 386, 313 P.3d at 42
(alteration in original) (quoting Pratt v. State, 134 Idaho 581, 584, 6 P.3d 831, 834 (2000)).
Importantly, “[a] fair assessment of attorney performance requires that every effort be made to




                                                11
eliminate the distorting effects of hindsight,” and counsel’s conduct must be evaluated “from
counsel’s perspective at the time.” Strickland, 466 U.S. at 689.
          To demonstrate deficient performance of appellate counsel for failure to raise a claim on
appeal, the defendant must show that counsel made an objectively unreasonable decision to omit
the claim. See Smith v. Robbins, 528 U.S. 259, 288 (2000); see also Moore v. Mitchell, 708 F.3d
760, 792 (6th Cir. 2013). Courts have recognized that appellate counsel may fail to raise an issue
on appeal because counsel “foresees little or no likelihood of success on that issue; indeed, the
weeding out of weaker issues is widely recognized as one of the hallmarks of effective appellate
advocacy.” Miller v. Keeney, 882 F.2d 1428, 1434 (9th Cir. 1989); see Smith v. Murray, 477 U.S.
527, 536 (1986); Jones v. Barnes, 463 U.S. 745, 751–52 (1983). Appellate counsel is not
deficient for using reasonable professional judgment in deciding the most promising issues for
appellate review and counsel is not required to raise issues which are reasonably considered to be
meritless. 24 C.J.S. Criminal Law § 2361 (2014). Indeed, “appellate counsel who files a merits
brief need not (and should not) raise every nonfrivolous claim, but rather may select from among
them in order to maximize the likelihood of success on appeal.” Robbins, 528 U.S. at 288 (citing
Jones, 463 U.S. 745).
          The United States Supreme Court has stated that when a claim of ineffective assistance of
counsel is based on a failure to raise issues on appeal, “[g]enerally, only when ignored issues are
clearly stronger than those presented, will the presumption of effective assistance of counsel be
overcome.” Robbins, 528 U.S. at 288 (quoting Gray v. Greer, 800 F.2d 644, 646 (7th Cir.
1986)). The Ninth Circuit has likewise indicated that appellate counsel’s failure to raise a claim
on appeal is deficient when the omitted “claim was ‘clearly stronger than those presented’ on
appeal.” Hurles v. Ryan, 752 F.3d 768, 783 (9th Cir. 2014) (quoting Robbins, 528 U.S. at 258);
see also Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994) (“a petitioner may establish
constitutionally inadequate performance if he shows that counsel omitted significant and obvious
issues while pursuing issues that were clearly and significantly weaker”); Hollon v. Kentucky,
334 S.W.3d 431, 436 (Ky. 2010); Mintun v. State, 144 Idaho 656, 661, 168 P.3d 40, 45 (Ct. App.
2007).2


2
  The State cites to United States v. Cook, 45 F.3d 388, 395 (10th Cir. 1995), for the proposition that the issue not
raised must be a “dead bang winner” that was “obvious from the trial record” in order to find ineffective assistance
of appellate counsel. In 2001, the Tenth Circuit disavowed the use of the language “dead bang winner” to the extent
it implies “requiring a showing more onerous than a reasonable probability that the omitted claim would have


                                                         12
         To prove that counsel’s deficient performance prejudiced the defendant, “[t]he defendant
must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different.” Strickland, 466 U.S. at 694. “A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Dunlap V, 155
Idaho at 383, 313 P.3d at 39 (quoting Cullen, 563 U.S. at ___, 131 S. Ct. at 1403). “This
‘requires a substantial, not just conceivable, likelihood of a different result.’ ” Id. (quoting
Cullen, 563 U.S. at ___, 131 S. Ct. at 1403). When reviewing appellate counsel’s performance,
we determine whether, but for appellate counsel’s errors, a reasonable probability exists that the
defendant would have prevailed on appeal. Robbins, 528 U.S. at 285; Hurles, 752 F.3d at 785.
         “[A] court need not determine whether counsel’s performance was deficient before
examining the prejudice suffered by the defendant as a result of the alleged deficiencies.”
Strickland, 466 U.S. at 697. Thus, “there is no reason for a court deciding an ineffective
assistance claim to approach the inquiry in the same order or even to address both components of
the inquiry if the defendant makes an insufficient showing on one.” Id. The United States
Supreme Court has stated: “If it is easier to dispose of an ineffectiveness claim on the ground of
lack of sufficient prejudice, which we expect will often be so, that course should be followed.”
Id.
         To address the propriety of the district court’s grant of summary dismissal, we look to
each claim of ineffective assistance of appellate counsel to discuss the merits of the omitted
claim. This evaluation informs the determination whether appellate counsel’s decision to omit
the claim was objectively unreasonable and whether, but for appellate counsel’s failure to raise
the claim, there is a reasonable probability that the result of Dunlap’s direct appeal in his 2008
Consolidated Resentencing Appeal would have been different. Because we conclude that Dunlap
presented no genuine issue of material fact that, if resolved in his favor, entitles him to relief for
ineffective assistance of appellate counsel, we find the district court’s summary dismissal of
these claims to be proper.
4. Appellate counsel was not ineffective for failing to raise the claim that the propensity
   aggravator instruction was unconstitutional.
         Dunlap argues that SAPD was ineffective because it failed to raise the following claim on
direct appeal: that J.I. 11, regarding the propensity aggravator was unconstitutionally vague and

resulted in a reversal on appeal.” Neill v. Gibson, 278 F.3d 1044, 1057 n.5 (10th Cir. 2001). We decline to adopt the
elevated standard advanced by the State.


                                                         13
ambiguous. We consider the merits of this claim to evaluate whether, if it had been raised, there
is a reasonable probability that it would have prevailed on appeal, the standard by which
Dunlap’s claim of prejudice is judged.
           At resentencing, the State alleged three aggravating circumstances. One of them was the
propensity aggravator. J.I. 11 informed the jury:
                    The phrase “exhibited a propensity to commit murder which will probably
           constitute a continuing threat to society” means conduct showing that the
           defendant is more likely than not to be a continuing threat to society. The state is
           required to prove the existence of this propensity beyond a reasonable doubt.
           Such finding cannot be based solely upon the fact that you found the defendant
           guilty of murder. In order for a person to have a propensity to commit murder, the
           person must be a willing, predisposed killer, a killer who tends toward destroying
           the life of another, one who kills with less than the normal amount of provocation.
           Propensity requires a proclivity, a susceptibility, and even an affinity toward
           committing the act of murder.
           Dunlap asserts that J.I. 11 failed to adequately narrow the class of murderers eligible for
the death penalty and insufficiently channeled the jurors’ sentencing discretion in violation of the
due process clause of the Fourteenth Amendment, along with the Fifth, Sixth, and Eight
Amendments. Dunlap argues that the phrase “less than the normal amount of provocation” is
ambiguous and that the phrase “one who kills with less than the normal amount of provocation”
is likely understood to mean anyone who commits first-degree murder.
           The State counters that, because this Court and the federal district court for the District of
Idaho have previously approved the language of J.I. 11, appellate counsel was not ineffective for
failing to raise this claim on appeal. Further, the State argues that even if the instruction was
erroneous, the error would be harmless because the jury found two other statutory aggravating
factors.
           Rather than considering the claim of deficient performance by SAPD, we consider the
prejudice prong under Strickland. To prove he was prejudiced by SAPD’s failure to advance this
claim on appeal, Dunlap must establish a reasonable probability that the claim would have
succeeded on appeal. Because Dunlap did not object to this instruction below, had SAPD raised
this issue on direct appeal, this Court could only have reviewed the argument for fundamental
error. State v. Adamcik, 152 Idaho 445, 472–73, 272 P.3d 417, 444–45 (2012). Thus, to prevail,
Dunlap would have had to establish: “(1) the alleged error violated an unwaived constitutional




                                                    14
right; (2) the alleged error plainly exists and (3) the alleged error was not harmless.” Id. at 473,
272 P.3d at 445 (citing State v. Perry, 150 Idaho 209, 224, 150 P.3d 961, 976 (2010)).
       We review jury instructions “de novo to determine ‘whether, when considered as a
whole, they fairly and adequately present the issues and state the applicable law.’ ” Dunlap V,
155 Idaho 345, 364, 313 P.3d 1, 20 (2013) (quoting Adamcik, 152 Idaho at 472, 272 P.3d at 444).
Instructions must not be judged “in artificial isolation, but must be considered in the context of
the instructions as a whole . . . .” Adamcik, 152 Idaho at 472, 272 P.3d at 444. (quoting Estelle v.
McGuire, 502 U.S. 62, 72 (1991)).
        “Our capital punishment doctrine is rooted in the principle that ‘[t]he Eighth and
Fourteenth Amendments cannot tolerate the infliction of a sentence of death under legal systems
that permit this unique penalty to be . . . wantonly and . . . freakishly imposed.’ ” Lewis v. Jeffers,
497 U.S. 764, 774 (1990) (quoting Gregg v. Georgia, 428 U.S. 153, 188 (1976) (joint opinion of
Stewart, Powell, and Stevens, JJ.)). Thus, “to satisfy the Eighth and Fourteenth Amendments, a
capital sentencing scheme must ‘suitably direc[t] and limi[t]’ the sentencer’s discretion ‘so as to
minimize the risk of wholly arbitrary and capricious action.’ ” Arave v. Creech, 507 U.S. 463,
470 (1993) (alterations in original) (quoting Jeffers, 497 U.S. at 774).
       To pass constitutional muster, aggravating circumstances must “apply only to a subclass
of defendants convicted of murder,” and “may not be unconstitutionally vague.” Tuilaepa v.
California, 512 U.S. 967, 972 (1994). The capital sentencing scheme must “channel the
sentencer’s discretion by clear and objective standards that provide specific and detailed
guidance, and that make rationally reviewable the process for imposing a sentence of death.”
Arave, 507 U.S. at 471 (quoting Jeffers, 497 U.S. at 774). “An Eighth Amendment claim based
upon vagueness examines whether the challenged aggravating circumstance, together with any
limiting instruction, adequately channels the discretion of the sentencing body in order to prevent
the imposition of an arbitrary and capricious sentence.” State v. Leavitt, 121 Idaho 4, 5, 822 P.2d
523, 524 (1991); see also Maynard v. Cartwright, 486 U.S. 356, 361–62 (1988); State v. Card,
121 Idaho 425, 434, 825 P.2d 1081, 1090 (1991). “[A]ggravating circumstances must be
construed to permit the sentencer to make a principled distinction between those who deserve the
death penalty and those who do not.” Card, 121 Idaho at 434–35, 825 P.2d at 1090–91 (quoting
Jeffers, 497 U.S. at 776).




                                                  15
       In Idaho, the propensity aggravator is found in Idaho Code section 19-2515(9), which
provides a list of “statutory aggravating circumstances, at least one (1) of which must be found to
exist beyond a reasonable doubt before a sentence of death can be imposed.” The propensity
aggravator provides: “The defendant, by his conduct, whether such conduct was before, during
or after the commission of the murder at hand, has exhibited a propensity to commit murder
which will probably constitute a continuing threat to society.” I.C. § 19-2515(9)(i). In State v.
Creech, this Court upheld the propensity aggravator as constitutional and in doing so provided a
narrowing interpretation:
       We would construe “propensity” to exclude, for example, a person who has no
       inclination to kill but in an episode of rage, such as during an emotional family or
       lover’s quarrel, commits the offense of murder. We would doubt that most of
       those convicted of murder would again commit murder, and rather we construe
       the “propensity” language to specify that person who is a willing, predisposed
       killer, a killer who tends toward destroying the life of another, one who kills with
       less than the normal amount of provocation. We would hold that propensity
       assumes a proclivity, a susceptibility, and even an affinity toward committing the
       act of murder.
State v. Creech, 105 Idaho 362, 370–71, 670 P.2d 463, 471–72 (1983).
       J.I. 11 was taken directly from this Court’s limiting language in Creech. Since that time,
we have upheld the constitutionality of the propensity aggravator, when combined with this
limiting construction, against challenges that it is vague or that it unconstitutionally lowers the
burden of proof. Dunlap I, 125 Idaho 530, 536, 873 P.2d 784, 790 (1993); State v. Pizzuto, 119
Idaho 742, 772, 810 P.2d 680, 710 (1991) overruled on other grounds by Card, 121 Idaho 425,
825 P.2d 1081; State v. Sivak, 105 Idaho 900, 905, 674 P.2d 396, 401 (1983). In Beam v. Paskett,
744 F. Supp. 958, 964 (D. Idaho 1990) aff’d in part, rev’d in part on other grounds, 966 F.2d
1563 (9th Cir. 1992), the federal district court for the District of Idaho concluded that the
propensity aggravator with the limiting instruction was sufficiently narrow to channel the
sentencer’s discretion to focus on the future danger posed by the offender based on objective
facts. See also Creech v. Hardison, 2010 WL 1338126 * 21 (D. Idaho 2010) (explaining that the
federal district court has affirmed, no less than four times, the constitutionality of Idaho’s
propensity aggravator with the limiting instruction).
       Although Dunlap argues that anyone convicted of first-degree murder necessarily kills
with “less than the normal amount of provocation,” Dunlap ignores the fact that not every first-
degree murder will satisfy the standard set forth in J.I. 11. The instruction provides that a finding


                                                 16
of propensity to commit murder “cannot be based solely upon the fact that you found the
defendant guilty of murder,” and that “[p]ropensity requires a proclivity, a susceptibility, and
even an affinity toward committing the act of murder.” We continue to adhere to our previous
decisions that the language found in J.I. 11 sufficiently directs and limits the jury’s discretion by
providing clear and objective standards and detailed guidance on what it means to exhibit a
propensity to commit murder.
        Viewing the facts in the light most favorable to Dunlap, he has failed to present an issue
of material fact showing SAPD’s omission of the constitutionality of J.I. 11 prejudiced Dunlap.
There is not a reasonable probability that had SAPD raised this issue on appeal the result would
have been different because the argument is without merit.3 The district court properly granted
summary dismissal of Dunlap’s claim that SAPD provided ineffective appellate counsel for
omitting the claim that J.I. 11 was vague and ambiguous.
5. Appellate counsel was not ineffective for failing to raise the claim that the aggravating
   and mitigating circumstances instruction was unconstitutional.
        Next, Dunlap argues that SAPD provided ineffective assistance of appellate counsel for
failing to raise the claim on appeal that J.I. 14 and the verdict form violated the ex post facto and
due process clauses of the United States Constitution. Dunlap argues that J.I. 14 and the verdict
form improperly instructed the jury on the laws of sentencing by providing the language from the
relevant statute as it existed at the time of Dunlap’s resentencing and not as it existed at the time
of his offense and guilty plea. To meet the Strickland prejudice prong, Dunlap must show that
but for SAPD’s failure to raise the issue of J.I. 14, there is a reasonable probability that the result

3
  Even if we were to hold otherwise and conclude that J.I. 11 fell short of constitutional standards, the error would
be harmless. In Idaho, the jury must weigh all mitigating circumstances together against each aggravating
circumstance individually. State v. Hairston, 133 Idaho 496, 510, 988 P.2d 1170, 1184 (1999).
        When such an analysis is followed, the invalidation of one or more of the aggravating
        circumstances has no effect on the validity of the sentence imposed; the [jury] has already
        determined that any one of the aggravating circumstances standing alone outweighs all the
        mitigating circumstances, thus justifying the death sentence.
Id. At resentencing the jury found that the State had proven three aggravating circumstances beyond a reasonable
doubt: utter disregard, specific intent, and propensity. In Dunlap’s Consolidated Resentencing Appeal, he challenged
the propriety of both the utter disregard and specific intent aggravator. Although this Court concluded the jury
instructions for the specific intent aggravator were erroneous, we found that the utter disregard aggravator was not
unconstitutionally vague. Dunlap V, 155 Idaho at 377, 313 P.3d at 33. We affirmed the jury’s determination that the
State proved the utter disregard aggravator beyond a reasonable doubt. Id. at 365, 313 P.3d at 21. Dunlap does not
challenge the utter disregard aggravator in the current appeal. Thus, even had SAPD raised the issue of J.I. 11, and
even if this Court had determined that the propensity aggravator was unconstitutional, it would have no effect on the
validity of the sentence imposed because the sentence of death would be valid based solely on the utter disregard
aggravator.


                                                         17
on appeal would have been different. Once again, we address the substantive merits of the claim
in order to evaluate the prejudice prong.
       J.I. 14 instructed the jury on what it needed to decide in its deliberations and provided the
language for the jury verdict form. J.I. 14 provided in pertinent part:
       In reaching your verdict, you must first decide whether the State has proven
       beyond a reasonable doubt that any of the statutory aggravating circumstances
       exist.
       ....
       If you unanimously find that the State has proven the existence of a statutory
       aggravating factor, then you must so indicate on the verdict form. You must also
       then consider whether any mitigating circumstances exist that make the
       imposition of the death penalty unjust.
       If you find that all mitigating circumstances are sufficiently compelling to make
       the imposition of the death penalty unjust, or you cannot unanimously agree on
       that issue, then the defendant will be sentenced to life in prison without the
       possibility of parole.
       If you find that all mitigating circumstances do not make the imposition of the
       death penalty unjust, then the defendant will be sentenced to death.
       This instruction comes from the language of Idaho Code section 19-2515. As the
language of the statute was amended over the years, it is helpful to recognize those changes
before addressing Dunlap’s claim. In 1991, at the time of Dunlap’s offense and the entry of his
guilty plea, Idaho Code section 19-2515(c) provided:
               Where a person is convicted of an offense which may be punishable by
       death, a sentence of death shall not be imposed unless the court finds at least one
       (1) statutory aggravating circumstance. Where the court finds a statutory
       aggravating circumstance the court shall sentence the defendant to death unless
       the court finds that mitigating circumstances which may be presented outweigh
       the gravity of any aggravating circumstance found and make imposition of death
       unjust.
I.C. § 19-2515(c) (Michie 1991). In 1995, Idaho Code section 19-2515(c) was amended, in
pertinent part, to provide as follows: “the court shall sentence the defendant to death unless the
court finds that mitigating circumstances which may be presented outweigh the gravity of any
aggravating circumstance found and make imposition of are sufficiently compelling that the
death penalty would be unjust.” 1995 Idaho Sess. L. ch. 140, § 1, p. 595. In 1998, Idaho Code
section 19-2515(c) was amended to include the requirement that the prosecutor file notice of
intent to seek the death penalty as a condition precedent to a defendant’s eligibility for capital



                                                 18
punishment. 1998 Idaho Sess. L. ch. 96, sec. 3, p. 344. In 2003, the statute was amended to
comply with the United States Supreme Court decision in Ring v. Arizona, 536 U.S. 584 (2002),
which required that a jury (unless waived) determine the existence of statutory aggravating
circumstances. Following this amendment, Idaho Code section 19-2515(3) provided:
               Where a person is convicted of an offense which may be punishable by
       death, a sentence of death shall not be imposed unless:
       ....
               (b) The jury, or the court if a jury is waived, finds beyond a reasonable
       doubt at least one (1) statutory aggravating circumstance. Where a statutory
       aggravating circumstance is found, the defendant shall be sentenced to death
       unless mitigating circumstances which may be presented are found to be
       sufficiently compelling that the death penalty would be unjust.
2003 Idaho Sess. L. ch. 19, § 4, p. 73.
       Dunlap’s argument is predicated upon the differences between Idaho Code section 19-
2515(c) in 1991, at the time of his guilty plea (the 1991 law), and Idaho Code section 19-
2515(3)(b) in 2006, at the time of the resentencing proceedings (the 2006 law). Dunlap asserts
that the 2006 law, which provided that “the defendant shall be sentenced to death unless
mitigating circumstances . . . are found to be sufficiently compelling that the death penalty would
be unjust,” imposed a lower burden of proof on the State than the 1991 law, which provided that
the death penalty would be imposed unless the “mitigating circumstances . . . outweigh the
gravity of any aggravating circumstance found and make imposition of death unjust.” Dunlap
argues that this violated the ex post facto and due process clauses of the state and federal
constitutions. The district court granted the State’s motion for summary dismissal of this claim,
concluding that the 2006 law makes it easier for a jury to avoid imposing a death sentence. The
district court further concluded that the amendments to Idaho Code section 19-2515 were
procedural, and as such, did not place Dunlap in greater jeopardy.
       Because Dunlap did not object to this instruction below, had SAPD raised this issue on
direct appeal, this Court could only have reviewed the claim for fundamental error. State v.
Adamcik, 152 Idaho 445, 472–73, 272 P.3d 417, 444–45 (2012). “We review the trial court’s
jury instructions de novo to determine ‘whether, when considered as a whole, they fairly and
adequately present the issues and state the applicable law.’ ” Dunlap V, 155 Idaho 345, 364, 313
P.3d 1, 20 (2013) (quoting Adamcik, 152 Idaho at 472, 272 P.3d at 444).




                                                19
           “Ex post facto laws are prohibited by article I, section 9, clause 3 of the United States
Constitution and by article I, section 16 of the Idaho Constitution.” State v. Shackelford, 150
Idaho 355, 375, 247 P.3d 582, 602 (2010). Ex post facto laws are:
           1st. Every law that makes an action done before the passing of the law, and which
           was innocent when done, criminal; and punishes such action. 2d. Every law that
           aggravates a crime, or makes it greater than it was, when committed. 3d. Every
           law that changes the punishment, and inflicts a greater punishment, than the law
           annexed to the crime, when committed. 4th. Every law that alters the legal rules
           of evidence, and receives less, or different, testimony, than the law required at the
           time of the commission of the offence, in order to convict the offender.
Calder v. Bull, 3 U.S. 386, 390 (1798); see Carmell v. Texas, 529 U.S. 513, 522 (2000); State v.
Abdullah, 158 Idaho 386, 451, 348 P.3d 1, 66 (2015). As to the fourth category, “[t]he last six
words are crucial. The relevant question is whether the law affects the quantum of evidence
required to convict . . . .” Carmell, 529 U.S. at 551 (emphasis in original). Dunlap asserts that the
third and fourth categories are relevant here, asserting use of the 2006 law lowered the State’s
burden with respect to finding and weighing aggravating and mitigating circumstances and
increased the punishment by making it easier to obtain a death sentence.
           “The inhibition against the passage of ex post fact laws does not extend to limit the
legislative control of remedies and modes of procedure, which do not affect matters of
substance.” State v. Lovelace, 140 Idaho 53, 70, 90 P.3d 278, 295 (2003) (Lovelace I). “A change
in law will be deemed to affect matters of substance where it increases the punishment or
changes the ingredients of the offense or the ultimate facts necessary to establish guilt.” State v.
Lovelace, 140 Idaho 73, 77, 90 P.3d 298, 302 (2004) (Lovelace II); Schriro v. Summerlin, 542
U.S. 348, 353 (2004) (“A rule is substantive rather than procedural if it alters the range of
conduct or the class of persons that the law punishes.”);4 Carmell, 529 U.S. at 530 (when the



4
    We note that Schriro concluded that the change announced in Ring was procedural, not substantive:
           Ring’s holding is properly classified as procedural. Ring held that “a sentencing judge, sitting
           without a jury, [may not] find an aggravating circumstance necessary for imposition of the death
           penalty.” 536 U.S., at 609, 122 S.Ct. 2428. Rather, “the Sixth Amendment requires that [those
           circumstances] be found by a jury.” Ibid. This holding did not alter the range of conduct Arizona
           law subjected to the death penalty. It could not have; it rested entirely on the Sixth Amendment’s
           jury-trial guarantee, a provision that has nothing to do with the range of conduct a State may
           criminalize. Instead, Ring altered the range of permissible methods for determining whether a
           defendant’s conduct is punishable by death, requiring that a jury rather than a judge find the
           essential facts bearing on punishment. Rules that allocate decision making authority in this fashion
           are prototypical procedural rules, a conclusion we have reached in numerous other contexts.



                                                           20
amended law changes “the quantum of evidence necessary to sustain a conviction” it is an ex
post facto law which alters the legal rules of evidence).“In contrast, rules that regulate only the
manner of determining the defendant’s culpability are procedural.” Schriro, 542 U.S at 353.
“Hence, ‘[e]ven though it may work to the disadvantage of a defendant, a procedural change is
not ex post facto.’ ” Abdullah, 158 Idaho at 451, 348 P.3d at 66 (quoting Dobbert v. Florida, 432
U.S. 282, 293 (1977)).
        This Court has previously determined that placing the burden on the defendant to prove
that mitigating circumstances are “sufficiently substantial to call for leniency” does not run afoul
of the constitution so long as it does not lessen the State’s burden to prove the existence of
aggravating circumstances. State v. Hoffman, 123 Idaho 638, 647, 851 P.2d 934, 943 (1993)
(citing Walton v. Arizona, 497 U.S. 639, 650 (1990) overruled on other grounds by Ring v.
Arizona, 536 U.S. 584 (2002)). Indeed, a State is allowed to specify how to prove mitigating
circumstances. Walton, 497 U.S. at 649–50.
        This amendment was procedural. Under Idaho’s capital sentencing law, as it stood in
1991 and in 2006, the State has the burden to prove the existence of any aggravating
circumstances beyond a reasonable doubt. See Hoffman, 123 Idaho at 647, 851 P.2d at 943. In
both 1991 and 2006, the State was required to prove at least one aggravating circumstance
beyond a reasonable doubt to render the defendant eligible for capital punishment. The change
from “outweigh the gravity” to “sufficiently compelling,” did nothing to lessen the amount or
measure of proof which was necessary for a capital sentence to be imposed.
        Beyond the procedural nature of the amendment, the amendments did not disadvantage
Dunlap. “It is axiomatic that for a law to be ex post facto it must be more onerous than the prior
law.” Dobbert, 432 U.S. at 294; see State v. Johnson, 152 Idaho 41, 44, 266 P.3d 1146, 1149
(2011) (“prohibition on ex post facto laws applies only to penal statutes which disadvantage the
offender affected by them”). Under the 1991 law, the sentencing authority needed to find that
mitigating circumstances “outweigh[ed] the gravity” of an aggravating circumstance.
        “Outweigh” means “to exceed in weight, value, or importance.” Webster’s Third New
International Dictionary 1605 (2002). “Gravity” means “sobriety or seriousness,” or
“importance, or significance.” Id. at 993. Thus, under the 1991 law, the death penalty was


542 U.S. at 353 (alteration in original). In Rhoades v. State, 149 Idaho 130, 140, 233 P.3d 61, 71 (2010) we also
concluded “that Ring announced a new procedural rather than substantive rule.”


                                                       21
required unless the sentencing authority found that the mitigating circumstances exceeded the
seriousness of the aggravating circumstance and that those mitigating circumstances would make
imposition of the death penalty unjust.
         The 2006 law eliminated the requirement that the sentencing authority find that the
mitigating circumstances “outweigh[ed] the gravity” of any aggravating circumstance and
provided that the death penalty will be avoided if the sentencing authority finds the mitigating
circumstances “sufficiently compelling that the death penalty would be unjust.” “Sufficiently”
means “to a sufficient degree” or a quantity “to meet with the demands.” Id. at 2284–85.
“Compelling” means “tending to convince or convert by or as if by forcefulness of the
evidence.” Id. at 463. Thus, under the 2006 law, the death penalty can be avoided in the event
that the sentencing authority finds enough mitigating evidence to conclude that imposition of the
death penalty would be unjust. Dunlap’s claim that the changes between the 1991 and 2006 laws
reduced the State’s burden is without merit. Because we conclude there was no ex post facto
violation, Dunlap was not prejudiced by SAPD’s failure to raise this issue on appeal.5
         For the foregoing reasons, we conclude the district court properly granted summary
dismissal of Dunlap’s claim that SAPD provided ineffective appellate counsel for failing to raise
the claim that J.I. 14 violated the ex post facto and due process clauses of the United States
Constitution.
6. The district court properly granted the State’s motion for summary dismissal of
   Dunlap’s claims that SAPD provided ineffective assistance of appellate counsel by
   failing to raise issues related to the impartiality of the jury.
         Dunlap raises four ineffective assistance of appellate counsel claims relating to the
impartiality of the jury. Dunlap argues: (a) SAPD failed to raise the claim that Juror 263 was


5
  Although not a basis for our decision, we note that SAPD’s failure to raise this claim was not objectively
unreasonable. SAPD did challenge J.I. 14 in the appeal from Dunlap’s resentencing. SAPD argued that the term
“sufficiently compelling” in J.I. 14 was vague and ambiguous. SAPD asserted that without a limiting definition,
“sufficiently compelling” left the jury without a clear indication of the quantum of evidence required to make a
death sentence unjust. This Court disagreed, and determined in Dunlap V that it was unnecessary to define the
phrase because it was comprised of ordinary words that did not require a definition. 155 Idaho at 365, 313 P.3d at
21.
To show deficient performance, Dunlap must overcome the strong presumption that appellate counsel was
competent, diligent, and made significant decisions using reasonable professional judgment. Strickland v.
Washington, 466 U.S. 668, 688 (1984); Booth v. State, 151 Idaho 612, 618, 262 P.3d 255, 261 (2011). Considering
one of the widely recognized hallmarks of effective appellate advocacy is weeding out issues on appeal, the fact that
SAPD raised an issue directly related to the language of J.I. 14 in the direct appeal suggests SAPD made a tactical
and strategic decision as to how to attack this particular instruction. Selection of a different avenue of attack on J.I.
14 is consistent with the exercise of appellate counsel’s reasonable professional judgment.


                                                           22
improperly excluded for cause; (b) SAPD failed to raise the claim that eleven jurors should have
been excluded for cause based on their bias in favor of imposition of the death penalty; (c) SAPD
failed to raise the claim that trial counsel provided ineffective assistance of counsel during voir
dire; and (d) SAPD failed to raise the claim that Preliminary Instruction P-3 was unconstitutional
because it led to the seating of jurors who were substantially impaired in their ability to serve as
impartial jurors. Because each of these issues relates to the right to trial by an impartial jury, we
will discuss the governing legal principles before turning our consideration to the specific issues
Dunlap has raised.
         The Idaho Constitution provides that “[t]he right of trial by jury shall remain inviolate.”
Id. Const art. 1 § 7. The Sixth Amendment of the United States Constitution, as made applicable
to the states through the Fourteenth Amendment, mandates that the right to a jury trial includes
the right to an impartial jury. State v. Moses, 156 Idaho 855, 862, 332 P.3d 767, 774 (2014); see
Ross v. Oklahoma, 487 U.S. 81, 85 (1988) (“It is well settled that the Sixth and Fourteenth
Amendments guarantee a defendant on trial for his life the right to an impartial jury.”). Thus,
“the right to jury trial guarantees to the criminally accused a fair trial by a panel of impartial,
indifferent jurors.” Moses, 156 Idaho at 862, 332 P.3d at 774 (quoting State v. Brooks, 103 Idaho
892, 896, 655 P.2d 99, 103 (Ct. App. 1982)).
         “The failure to accord an accused a fair hearing violates even the minimal standards of
due process.” Id. (quoting Irvin v. Dowd, 366 U.S. 717, 722 (1961)). Importantly, “[t]he bias or
prejudice of even a single juror is enough to violate that guarantee.” United States v. Olsen, 704
F.3d 1172, 1189 (9th Cir. 2013) (quoting United States v. Gonzalez, 214 F.3d 1109, 1111 (9th
Cir. 2000)); Morgan v. Illinois, 504 U.S. 719, 729 (1992) (if even one juror who will
automatically vote for the death penalty “is empaneled and the death sentence is imposed, the
State is disentitled to execute the sentence”); Adams v. Texas, 448 U.S. 38, 51 (1980) (“the
Constitution disentitles the State to execute a sentence of death imposed” by an impartial jury).
“Accordingly, ‘[t]he presence of a biased juror cannot be harmless; the error requires a new trial
without a showing of actual prejudice.’ ” Olsen, 704 F.3d at 1189 (quoting Gonzales, 214 F.3d at
1111).
         “[T]he Constitution presupposes that a jury selected from a fair cross section of the
community is impartial . . . so long as the jurors can conscientiously and properly carry out their
sworn duty to apply the law to the facts of the particular case.” Ross, 487 U.S. at 86 (alteration in



                                                 23
original) (quoting Lockhart v. McCree, 476 U.S. 162, 184 (1986)); see also State v. Ellington,
151 Idaho 53, 69, 253 P.3d 727, 743 (2011) (“A juror is presumed to be impartial.”). “A juror
lacks impartiality if actual or implied bias exists, and the Idaho Code provides criminal
defendants with the right to strike a biased juror for cause.” State v. Abdullah, 158 Idaho 386,
421, 348 P.3d 1, 36 (2015) (citing I.C. §§ 19-2017, -2019, -2020).
        In a capital sentencing case, jurors may be excluded due to their views on the death
penalty, which result in bias. Wainwright v. Witt, 469 U.S. 412, 429 (1985). “[A] juror who in no
case would vote for capital punishment, regardless of his or her instructions, is not an impartial
juror and must be removed for cause.” Morgan, 504 U.S. at 728. The reverse of this is also true:
“[a] juror who will automatically vote for the death penalty in every case” is not an impartial
juror and must be removed for cause. Id. at 729. As the United States Supreme Court held in
Witt:
        the proper standard for determining when a prospective juror may be excluded for
        cause because of his or her views on capital punishment . . . is whether the juror’s
        views would “prevent or substantially impair the performance of his duties as a
        juror in accordance with his instructions and his oath.”
469 U.S. at 424 (quoting Adams, 448 U.S. at 45); see State v. Enno, 119 Idaho 392, 398, 807
P.2d 610, 616 (1991).
        Because the trial court “is in a position to determine first hand whether a juror can render
a fair and impartial verdict,” the decision to excuse potential jurors is within the trial court’s
discretion and will not be reversed absent an abuse of discretion. Moses, 156 Idaho at 863, 332
P.3d at 775; accord Morgan, 504 U.S. at 727. Trial judges “must reach conclusions as to
impartially and credibility by relying on their own evaluations of demeanor evidence and of
responses to questions.” Moses, 156 Idaho at 863, 332 P.3d at 775 (quoting Rosales-Lopez v.
United States, 451 U.S. 182, 188 (1981)). Findings of impartiality based on “demeanor and
credibility . . . are peculiarly within a trial judge’s province” and are entitled to deference on
review. Witt, 469 U.S at 428; see Uttecht v. Brown, 551 U.S. 1, 8 (2007). Further, while “the
court is entitled to rely on assurance from venire persons concerning partiality or bias,” these
assurances are “not always dispositive.” State v. Hairston, 133 Idaho 496, 506, 988 P.2d 1170,
1180 (1999).
        In Uttecht, the United States Supreme Court succinctly summarized the governing legal
principles as follows:



                                                 24
         First, a criminal defendant has the right to an impartial jury drawn from a venire
         that has not been tilted in favor of capital punishment by selective prosecutorial
         challenges for cause. Second, the State has a strong interest in having jurors who
         are able to apply capital punishment within the framework state law prescribes.
         Third, to balance these interests, a juror who is substantially impaired in his or her
         ability to impose the death penalty under the state-law framework can be excused
         for cause; but if the juror is not substantially impaired, removal for cause is
         impermissible. Fourth, in determining whether the removal of a potential juror
         would vindicate the State’s interest without violating the defendant’s right, the
         trial court makes a judgment based in part on the demeanor of the juror, a
         judgment owed deference by reviewing courts.
551 U.S. at 9 (internal citations omitted).
         a. Juror 263 was not improperly excluded for cause under Witherspoon.
         Dunlap argues SAPD should have raised the following issue on appeal: that the district
court improperly excluded prospective Juror 263 based on his6 opposition to capital punishment.
The district court granted the State’s motion for summary dismissal concluding that exclusion of
Juror 263 for cause was proper and thus, Dunlap failed to show that SAPD’s performance was
deficient.
         Dunlap argues that failure to raise this claim constituted ineffective assistance of
appellate counsel and that the district court erred in summarily dismissing this claim.
Specifically, Dunlap alleges Juror 263 was improperly excluded in violation of the rule
pronounced in Witherspoon v. Illinois, 391 U.S. 510, 522 (1968). There, the Supreme Court held
that “a sentence of death cannot be carried out if the jury that imposed or recommended it was
chosen by excluding veniremen for cause simply because they voiced general objections to the
death penalty or expressed conscientious or religious scruples against its infliction.” 391 U.S. at
522. In Witt, the United States Supreme Court revisited the issue and explained that Witherspoon
“is not a ground for challenging” a prospective juror, but is rather is a limitation on a State’s
power to exclude potential jurors. 469 U.S at 423 (quoting Adams, 488 U.S. at 47–48).
         In Witt, a juror was excused for cause after the juror indicated that personal beliefs about
the propriety of the death penalty would “interfere with judging the guilt or innocence of the
Defendant.” 469 U.S at 416. The defendant argued that the juror was improperly excluded for
cause in violation of Witherspoon. Id. The Supreme Court disagreed, clarifying that a finding of
bias does not require the juror to make it “unmistakably clear” that he would “automatically”

6
  For purposes of anonymity of all jurors, we will use male pronouns without regard for the gender of the individual
juror.


                                                         25
vote against the death penalty, but that exclusion is proper if the juror’s views “would prevent or
substantially impair the performance of his duties as a juror in accordance with his instructions
and his oath.” Id. at 424 (quoting Adams, 448 U.S. at 45). Thus, the State “may properly
challenge” a prospective juror if he “refuses to follow the statutory scheme and truthfully answer
the questions put by the trial judge.” Id. at 422. As the California Supreme Court explained, “[a]
juror whose personal opposition toward the death penalty may predispose him to assign greater
than average weight to the mitigating factors presented at the penalty phase may not be excluded,
unless that predilection would actually preclude him from engaging in the weighing process and
returning a capital verdict.” California v. Martinez, 213 P.3d 77, 98 (Cal. 2009).
           In his responses to the jury questionnaire, Juror 263 indicated that he disagreed with the
proposition that “murder is murder and that understanding motives and circumstances is not
important;” disagreed with the statement that “I do not believe criminals can be rehabilitated;”
agreed that he was uncomfortable with having to decide about executing someone; and disagreed
with the notion that life without the possibility of parole is not a harsh enough penalty for
murder. Juror 263 disagreed with the proposition that “only the worst murderers should be
executed;” agreed that he could vote for the death penalty in some cases if on the jury; and had
no opinion as to whether it would be hard for him to vote to kill someone. When asked how he
felt about the death penalty he indicated: “When they are guilty of taking a life then they should
be able to give a life.” He said he supported the death penalty, and indicated that the following
statement most accurately represented the way he felt about the death penalty: “I generally favor
the death penalty, but I would base a decision to impose it on the facts and the law in the case.”
Juror 263 indicated that he did not feel that his views on the death penalty would prevent or
substantially impair his ability to view the facts impartially or that his views on the death penalty
would prevent or substantially impair his ability to impose the death penalty.
           During individual voir dire the following exchanges took place:
           Q [Counsel for Dunlap]: When you were asked about how you feel about the
           death penalty, you indicated, “When they are guilty of taking a life, then they
           should be willing to give a life.”
           A [Juror 263]: Uh-huh.7
           Q: What do you mean by that?
           A: Well, you are going to play, you have got to pay.

7
    In earlier proceedings, the transcript indicated “uh-huh” as affirmative.


                                                             26
Q: Is that similar to an eye for an eye, and a tooth for a tooth?
A: Yeah. I have a question, though, if I could really fast. In the big room, did you
say he had mental problems?
Q: That is going to be something that we are going to talk about.
A: Well, on that fact I don’t think I could give you a verdict of death. There is just
no way. I know about mental illness and there is just no way.
Q: How do you know about mental illness?
A: I have a stepsister.
Q: What has she been diagnosed with?
A: Paranoid schizophrenia.
Q: If you hear evidence about Tim Dunlap having a mental illness, is that going
to change your opinion on an eye for an eye?
A: Yes.
Q: That is something that the judge is going to tell you about, aggravating
circumstances of the crime, mitigating circumstances of the crime, and you now
understand that sometimes there are explanations?
A: Yes, I do.
Q: It doesn’t get him out of being guilty.
A: Correct.
....
Q [Counsel for the State]: If you were chosen as a juror on this case and the
Judge instructed you on the law and you disagreed with it, would you still be
willing to follow the law?
A: Well, yeah.
Q: You talked a little bit about – it sounds like you have some pretty strong
opinions on mental illness, and what that evidence might mean; is that fair to say?
A: Yeah.
Q: If the facts and evidence in this case indicated that the death penalty was
appropriate, and that being that the aggravating factors of this crime were not
outweighed by any mitigation, would you refuse to give the death penalty just
based on evidence that he might have had some mental problems?
A: That is a hard one to answer. I am not sure.
Q: I guess my question is, would you give more weight to the fact that there may
be mental illness than you would the other evidence?
A: On my past experience with my stepsister, I would have to say yeah.




                                          27
        Q: So if there is evidence of any sort of mental problems, you could not give the
        death penalty?
        A: I could not.
The district court then sustained the State’s challenge to Juror 263, concluding that based the
juror’s statements regarding evidence of mental problems disqualified him from sitting on the
jury. Dunlap’s counsel did not object and did not seek to make further inquiry.
        Under Witt, removal for cause was proper if Juror 263’s views would substantially impair
his ability to perform his duties as a juror in accordance with his instructions and oath. The jury
was instructed that if the State proved one or more statutory aggravating circumstances, the jury
would be required to “decide whether the imposition of the death penalty would be unjust by
weighing all mitigating circumstances against each statutory aggravating circumstance . . . .”
Juror 263’s statement that if there was any evidence regarding mental illness he “could not”
impose the death penalty suggests an inability to weigh mitigating circumstances against any
aggravating circumstance. The district judge was in a position to observe Juror 263’s demeanor
as he responded to questions from counsel. His decision that Juror 263 could not serve as an
impartial juror is entitled to deference. We conclude that the district court did not abuse its
discretion in granting the State’s motion to excuse Juror 263 for cause. Consequently, Dunlap
was not prejudiced by SAPD’s failure to raise this claim on appeal and the district court did not
err by summarily dismissing this claim.8
        b. There were no substantially impaired jurors under the standard announced in
           Morgan v. Illinois.
        Dunlap argues that SAPD rendered ineffective assistance of appellate counsel by failing
to raise the following claim on appeal: the district court should have sua sponte removed eleven
jurors for cause because they would automatically vote for the death penalty in every case. The
district court concluded that it was not reasonably probable that any of the eleven jurors would
have been excused for cause and thus, concluded that summary dismissal was appropriate for

8
  Although we decide this claim solely on the prejudice prong, this is another instance where a showing of deficient
performance is utterly lacking. To overcome the presumption that appellate counsel was competent and diligent,
Dunlap had the burden of showing that SAPD failed to act reasonably by failing to raise this issue on appeal and that
the decision was based on inadequate preparation, ignorance of the law, or other shortcomings capable of objective
review. Strickland v. Washington, 466 U.S. 668, 688 (1984); Booth v. State, 151 Idaho 612, 618, 262 P.3d 255, 261
(2011). SAPD raised this precise issue in Dunlap’s 2008 Petition and briefed it thoroughly. The district court found
no error, and SAPD did not raise the issue on its direct appeal to this Court. Considering one of the widely
recognized hallmarks of effective appellate advocacy is weeding out issues on appeal, the fact that SAPD raised this
issue in the 2008 Petition but chose not to raise it on appeal, Dunlap failed to overcome the presumption that SAPD
acted reasonably. See Miller v. Keeney, 882 F.2d 1428, 1434 (9th Cir. 1989).


                                                         28
each of these claims because Dunlap did not show he was prejudiced by SAPD’s failure to raise
these claims on appeal.
       During jury selection, Dunlap passed for cause each of the eleven jurors he now alleges
were not impartial. Dunlap accepted the jury as empaneled. Thus, Dunlap’s claim is that
appellate counsel was ineffective for failing to claim on appeal that the district court erred by
failing to sua sponte remove all eleven jurors for bias.
       Generally, failure to exhaust available means for excluding unacceptable jurors precludes
the consideration on appeal of a claim of error in seating the juror. State v. Johnson, 145 Idaho
970, 979, 188 P.3d 912, 921 (2008). “[F]ailure to challenge a juror for cause ‘indicates a
satisfaction with the jury as finally constituted.’ ” Id. (quoting State v. Bitz, 93 Idaho 239, 243,
460 P.2d 374, 378 (1969)). However, this Court will consider such issues for fundamental error.
Id.; see State v. Perry, 150 Idaho 209, 224, 245 P.3d 961, 976 (2010) (“If the alleged error was
not followed by a contemporaneous objection, it shall only be reviewed . . . under Idaho’s
fundamental error doctrine.”).
       To succeed on a claim that the district court erred by failing to sua sponte remove a juror
for cause, where, “as here, no motion was made during jury selection to dismiss the juror in
question for cause,” the defendant “assumes a greater burden: he must show that the evidence of
partiality before the district court was so indicative of impermissible juror bias that the court was
obliged to strike [the juror] from the jury, even though neither counsel made the request.” United
States v. Mitchell, 568 F.3d 1147, 1151 (9th Cir. 2009); but cf. People v. Metcalfe, 782 N.E.2d
263, 271 (Ill. 2002) (“We decline to impose a duty upon a trial court to sua sponte excuse a juror
for cause in the absence of a defendant’s challenge for cause or exercise of a peremptory
challenge.”); accord Cage v. McCaughtry, 305 F.3d 625 (7th Cir. 2002).
       We will consider the governing standard before proceeding to analyze Dunlap’s claims
regarding each of the eleven jurors. Our focus will be on the prejudice prong, i.e., if SAPD had
advanced a claim that the juror should have been excused for cause the result of the appeal
would have been different.
                i.   The Morgan Standard
       In Morgan v. Illinois, the United States Supreme Court concluded:
       A juror who will automatically vote for the death penalty in every case will fail in
       good faith to consider the evidence of aggravating and mitigating circumstances
       as the instructions require him to do. Indeed, because such a juror has already


                                                 29
       formed an opinion on the merits, the presence or absence of either aggravating or
       mitigating circumstances is entirely irrelevant to such a juror. Therefore, based on
       the requirement of impartiality embodied in the Due Process Clause of the
       Fourteenth Amendment, a capital defendant may challenge for cause any
       prospective juror who maintains such views. If even one such juror is empaneled
       and the death sentence is imposed, the State is disentitled to execute the sentence.
504 U.S. 719, 729 (1992). The standard is whether jurors’ “views would prevent or substantially
impair the performance of their duties in accordance with their instructions or their oath.” Id. at
728 (quoting Wainwright v. Witt, 469 U.S. 412, 424 (1985) (internal quotations omitted)).
       The United States Supreme Court has explained that when the state’s capital punishment
scheme requires the jury to weigh and consider mitigating evidence, “[a]ny juror who states that
he or she will automatically vote for the death penalty without regard to the mitigating evidence
is announcing an intention not to follow the instructions to consider mitigating evidence . . . .” Id.
at 738. Thus, jurors who “deem mitigating evidence to be irrelevant to their decision to impose
the death penalty,” and those jurors who “refuse to give such evidence any weight” should be
disqualified for cause. Id. at 736. This is because “consideration of the character and record of
the individual offender and the circumstances of the particular offense [is] a constitutionally
indispensable part of the process of inflicting the penalty of death.” Woodson v. North Carolina,
428 U.S. 280, 304 (1976).
       To make this determination, courts look to the entirety of the juror’s responses regarding
their views toward capital punishment. Thus, while jury questionnaires may squarely address
Morgan issues, a juror may be rehabilitated in voir dire, and the trial judge has discretion to
determine whether the juror’s views would prevent or substantially impair his ability to perform
his duties as an impartial juror. See, e.g., Treesh v. Bagley, 612 F.3d 424, 438 (6th Cir. 2010)
(weighing juror’s initial responses with later explanations to determine that juror could take into
account mitigating factors); Ledford v. Georgia, 709 S.E.2d 239, 250 (Ga. 2011) (looking to
potential juror’s responses “as a whole”); Sanchez v. Oklahoma, 223 P.3d 980, 997 (Okla. Crim.
App. 2009) (“A review of the entire voir dire shows that the District Court could readily
distinguish between the prospective jurors who were initially befuddled by the automatic death
penalty question and those irrevocably committed to imposing the death penalty for murder.”).
Indeed, “[i]t is not uncommon for jurors to express themselves in ambiguous and seemingly
contradictory ways,” and thus, given the superior ability of the judge to observe the prospective
juror, we extend substantial deference to the trial judge’s assessment as to which statements and


                                                 30
assertions best demonstrate the juror’s actual conceptions. New Hampshire v. Addison, 87 A.3d
1, 64 (N.H. 2013) (citing Paton v. Yount, 467 U.S. 1025, 1038–40 (1984)).
          We now address each juror whom Dunlap alleges to have been substantially impaired. In
each instance, the district court determined that Dunlap could not show prejudice resulting from
SAPD’s failure to raise the claim because the district court found the challenged juror was not
biased.
                 ii.   Juror 279
          Dunlap argues that Juror 279 was an “automatic death” juror and that he should have
been excused for cause because he demonstrated dogmatic views of fairness, indicated he would
not consider mitigating evidence of the defendant’s childhood, and was predisposed on the
propensity aggravator.
          Juror 279 endorsed the statement “I generally favor the death penalty, but I would base a
decision to impose it on the facts and the law in the case.” In his questionnaire, Juror 279
indicated he believed “that a defendant who does not testify is probably guilty or has something
to hide” and that “a person on trial who does not take the witness stand and deny the crime is
probably guilty.” Juror 279 also answered “yes” to the question: “If the defendant exercises his
Constitutional right to remain silent and does not testify, would you hold that against him and
consider it as an indication of guilt?” Juror 279 strongly agreed with the proposition that “our
society would be stronger if the death penalty were imposed more often.”
          Juror 279 agreed with the following: “murder is murder, and understanding motives and
circumstances is not important;” that “life in prison without the possibility of parole is not a
harsh enough penalty for murder;” that “it doesn’t matter what kind of childhood a murderer
had;” and that “people who kill should be punished no matter what the circumstances are.” Juror
279 disagreed that it would be hard for him to vote to kill someone, and strongly disagreed that
“only the worst murderers should be executed.” Juror 279 supported the death penalty,
explaining “I believe in the death penalty, I believe if the crime warrants it, it should be
administered. We need some deterrent to murder and crime.”
          However, Juror 279 also indicated that “the burden of proof should be greater than
beyond a reasonable doubt,” stating that “I feel you should be sure through the evidence that he
or she did the crime with out [sic] doubt.” Juror 279 agreed that the jury should be required to
follow the law and jury instructions and did not agree the jury should be free to disregard the



                                                 31
law, even if they disagree with it. Juror 279 agreed he would follow the instructions upon the law
given by the judge even if he thought the law was different or disagreed with the law as
instructed by the judge. Juror 279 strongly agreed with the proposition that “every defendant is
innocent and remains so unless the State can prove otherwise.” And Juror 279 agreed with the
following statements: “I am uncomfortable about having to decide about executing someone;”
that “a person’s upbringing influences the ability to make decisions later in life;” and that “I
would review all the evidence before I made a decision in this case.”
       During individual voir dire, Juror 279 responded to counsel, in pertinent part, as follows:
       Q [Counsel for the State]: Based on those questions, are there any issues that
       you see that would prevent you from being a fair and impartial juror in this case?
       A [Juror 279]: No.
       ....
       Q: I think you indicated that you wanted to see proof beyond all doubt, and I
       guess my question to you is, knowing what you know about the case now, is that
       still your opinion? Would you hold the State to a higher burden?
       A: To a point. You know, a lot depends on what the Judge – the rules that the
       Judge lays down for the case which I don’t know.
       ....
       Q: So you wouldn’t hold the State to a higher burden? You wouldn’t disregard
       the Court’s instructions?
       A: No.
       Q: If you are chosen as a juror on this case, you will hear the evidence and the
       Judge will instruct you on the law. At the end of the case, the State is going to be
       asking you to find that the law requires the death penalty. How do you feel about
       that?
       A: I believe in the death penalty.
       Q: How do you feel about being the one that has to make that decision?
       A: That is a difficult [sic] because I have not had to live that out, you know, my
       beliefs before. So it is not the easiest, you know.
       Q: Exactly.
       A: Which you understand that, I know, but I believe that I can make that choice.
       Q: Okay. You believe that you can make your decision solely upon the evidence
       presented in court and the law as the judge instructs it?
       A: Uh-huh.
       Q: You wouldn’t let your personal feelings about the death penalty come in and
       affect your decision?


                                                32
       A: Well, you know, I thought about that a lot the last couple of days to be fair,
       you know, because I have to be fair too, and I believe I can when I thought it
       through.
       ....
       Q [Counsel for Dunlap]: Do you feel that you could give Tim due benefit by
       listening to the evidence that we presented?
       A: I believe so, yes, because, like I said, I felt a lot the last two days trying to
       figure it out.
       Q: I understand that you haven’t actually heard any evidence yet, but you are
       certainly going to sit there and weigh it, okay?
       A: Yes.
       Q: You feel that you are a fair person, you are open-minded about things?
       A: Uh-huh. To a point, uh-huh.
       Q: To what point is that?
       A: Being fair human nature-wise. I mean, I have my own set of absolutes and
       rules. You know, we all have that we live by. But I work with a lot of people, so I
       have learned – I work in a restaurant, so I have learned to deal with a lot of
       different backgrounds and a lot of different people, and to learn to not judge from
       that. You understand?
       Q: Sometimes people can surprise you, is that what you are saying?
       A: Yes, I do [sic].
       ....
       Dunlap identifies two problems with Juror 279’s responses. The first is that Juror 279
indicated that he had his “own set of absolutes and rules.” Dunlap asserts that this response,
coupled with Juror 279’s answers to the questionnaire, show that he is a juror who would
automatically vote for the death penalty in every case without consideration for the actual
evidence presented at trial. United States v. Brown, 441 F.3d 1330 (11th Cir. 2006) is
informative as to this claim. In Brown, a potential juror, when asked whether she would make
her decision to impose the death penalty on her own “internal set of values or on what the law is”
as provided by the judge, responded: “I believe I would probably make the decision based upon
my own internal values.” 441 F.3d at 1356. Counsel pressed by asking: “Even if those might
conflict and be different than what [the judge] is telling the jury to apply?” Id. at 1357. The
potential juror responded, “[y]es.” Id. The court determined that because the potential juror
would vote based on her own internal values, not on the instructed law, the district court properly
struck the juror for cause, despite the fact the juror stated she “would want to listen to all the


                                                33
facts and had not predetermined whether she would vote for or against the death penalty.” Id. at
1356.
        Here, Juror 279’s responses are markedly different from those in Brown. Juror 279’s
response that he had his “own set of absolutes and rules” was not in response to a question
regarding following instructions; rather, it was made in reference to whether he was fair and
open-minded. Unlike in Brown, at no point did Juror 279 indicate that his “own set of absolutes
and rules” would prohibit him from considering the facts or following the law as he was
instructed. To the contrary, Juror 279 indicated several times that he wanted to listen to all the
evidence, stating “I really believe I want to hear the facts.” Juror 279 also indicated that how he
treated the case would depend on “the rules that the Judge lays down,” indicating a clear
understanding that the judge would provide the standard he would be required to apply. While
his questionnaire responses clearly indicate he favored the death penalty, he agreed that he would
follow the court’s instructions and consider all the evidence.
        The second problem with Juror 279, Dunlap argues, is that he could not give effect to
mitigating evidence. In his questionnaire responses, Juror 279 agreed that it “doesn’t matter what
kind of childhood a murderer had” and “[p]eople who kill should be punished no matter what the
circumstances are.” Dunlap argues that this necessarily means that Juror 279 could not give
effect to mitigating evidence. When considering challenges for cause, a trial court should
evaluate whether a prospective juror’s views would “prevent or substantially impair” the juror’s
ability to follow the court’s instructions. Wainwright v. Witt, 469 U.S. 412, 424 (1985). If the
court is left with the “definite impression that a prospective juror would be unable to faithfully
and impartially apply the law,” that juror should be excused. Id. at 426. Therefore, as a part of its
inquiry, the court must evaluate whether a juror would be able to faithfully and impartially apply
the law regarding mitigating factors.
        Here, we note that the questionnaire asks potential jurors to identify how each proposition
relates to their personal beliefs; it is not a direct question regarding the juror’s ability to apply the
law regarding mitigating factors. At no point did Juror 279 indicate that he would not consider
those factors. Albeit rather broadly, Juror 279 indicated that he would follow the law even if he
disagreed with it, that he really wanted “to hear the facts,” and that he believed the death penalty
was appropriate “if the crime warrants it.” He also indicated that he believed he could give “due
benefit” to all the evidence presented, and that he agreed that “[a] person’s upbringing influences



                                                   34
the ability to make decisions later in life.” Indeed, Juror 279 indicated that he did not believe the
jury should be free to disregard the law, and he would follow the instructions on the law given by
the judge, even if he disagreed. These responses do not present a compelling case that Juror 279
would fail to consider mitigating evidence when instructed to do so by the court.
       Ultimately, it is far from clear that Juror 279’s views prevented or impaired his ability to
follow the court’s instructions and apply the facts to the law. As we must give deference to the
trial judge, who was able to observe the juror’s demeanor during his questioning by counsel, we
are unable to hold that the record demonstrates that Juror 279 was a juror unable to
conscientiously apply the law and find the facts. Therefore, Dunlap’s constitutional right to an
impartial jury was not violated by the district court’s failure to sua sponte remove Juror 279 for
cause and there was no prejudice resulting from SAPD’s failure to raise this claim on appeal.
              iii.    Juror 293
       Dunlap asserts that Juror 293 only agreed capital punishment was inappropriate in
instances of lesser degrees of murder, not due to mitigating factors, such that Juror 293 would
automatically impose the death penalty upon anyone convicted of first-degree murder. Dunlap
further argues that Juror 293 indicated he would not consider mitigating evidence regarding
Dunlap’s childhood.
       In the questionnaire, Juror 293 indicated he agreed with the following propositions: “I
support the use of the death penalty,” and “it doesn’t matter what kind of childhood a murderer
had.” Juror 293 also indicated he disagreed with the following: “only the worst murderers should
be executed;” and “it would be hard for me to vote to kill someone.” When asked to identify the
most accurate representation of his feelings on the death penalty, Juror 293 selected the
following response: “I generally favor the death penalty but would base a decision to impose it
on the facts and the law of the case.” When the questionnaire asked, “How do you feel about the
death penalty?” Juror 293 answered: “In some cases it is fair and warranted.” Juror 293 also
indicated that he did not feel that his views on the death penalty would prevent or substantially
impair his ability to view the facts or impose the death penalty impartially. Further, Juror 293
indicated that he agreed that a person’s upbringing influences their ability to make decisions later
in life, and that he would review all of the evidence before he made a decision.
       In individual voir dire, counsel delved into Juror 293’s response to the question “How do
you feel about the death penalty?”:



                                                 35
       Q [Counsel for Dunlap]: You wrote, “In some cases it is fair and warranted.”
       You generally support the death penalty. What does that mean?
       A [Juror 293]: Well, basically I think you take it case by case. In my opinion,
       you know, if someone has thought it out, planned it, and then they execute it the
       way they had planned, I think it is different than something of a spur-of-the-
       moment type thing. That is kind of what I mean by that.
       ....
       Q: Have you made up your mind yet that this is a case that he should get life
       imprisonment without parole, or the death penalty?
       A: No.
       Q: You understand that if you are selected as juror, that would be your job?
       A: Correct.
       Q: Are there ever cases in your mind where a death penalty would not be
       appropriate?
       A: Yeah, I think there is [sic].
       ....
       Q [Counsel for the State]: Do you think you can listen to the evidence and
       follow the law as the Judge instructs it?
       A [Juror 293]: Yes.
       Q: You think you have any bias for or against either side?
       A: No, I don’t.
       Dunlap argues that Juror 293’s responses indicate that he believed capital punishment
was only unwarranted when the defendant has not actually committed first-degree murder.
Dunlap argues that since he had pleaded guilty to first-degree murder, Juror 293 would
automatically impose the death penalty. However, as one court has observed, “questions put to
prospective jurors in a death penalty voir dire can be confusing to laypersons,” but it is the
purpose of voir dire to ask questions which shed light on whether the juror’s views on capital
punishment would prevent or substantially impair the performance of his duties as a juror.
Sanchez v. Oklahoma, 223 P.3d 980, 997 (Okla. Crim. App. 2009). This observation is relevant
to our analysis. When voir dire took place, the prospective jurors had not been instructed as to
what constituted aggravating and mitigating circumstance. Potential jurors cannot be expected to
provide answers that perfectly accord with Idaho’s statutory framework without having been so
instructed. See New Jersey v. Papasavvas, 751 A.2d 40, 49–51 (N.J. 2000). Dunlap’s argument
assumes that Juror 293, who had no legal training or experience, was making a purposeful



                                               36
distinction between mitigating factors and lesser degrees of murder. Juror 293 made it clear that
whether a death sentence was warranted depended on the case, he had not yet made up his mind
as to whether the death penalty was appropriate, and he would listen to the evidence and follow
the law. Juror 293 was not an automatic death juror.
       Dunlap also argues that since Juror 293 agreed that it “doesn’t matter what kind of
childhood a murderer had” he would not give effect to mitigating evidence and was substantially
impaired. However, the determination whether a juror is substantially impaired requires
consideration of the totality of the record of the juror’s statements and questionnaire answers.
Juror 293 agreed that upbringing influences a person’s ability to make decisions later in life. At
no time did Juror 293 indicate that he would not consider mitigating evidence, and he asserted
that the determination whether the death penalty was appropriate was to be determined on a case-
by-case basis. Viewed in its totality, we are unable to share Dunlap’s view that Juror 293 would
disregard mitigating circumstances.
       Dunlap has not shown that Juror 293’s views on capital punishment would prevent or
substantially impair him from performing his duties as a juror in accordance with the instructions
and his oath. Thus, Dunlap’s constitutional right to an impartial jury was not violated by the
district court’s failure to sua sponte remove Juror 293 for cause. Dunlap was not prejudiced by
SAPD’s failure to raise this claim on appeal.
              iv.   Juror 270
       Dunlap argues that Juror 270 was an automatic death juror because he believed that life
in prison without the possibility of parole was not a harsh enough penalty for murder and he
would not narrow the death penalty to the worst murderers. Dunlap’s argument is based on Juror
270’s response to two questions in the 27-page questionnaire. He disagreed with the following
proposition: “only the worst murderers should be executed;” and agreed that “life in prison
without the possibility of parole is not a harsh enough penalty for murder.” In individual voir
dire, the following exchanges occurred:
       Q [Counsel for the State]: [Y]ou will be asked to weigh those aggravating
       factors against any mitigation evidence the defense chooses to present. Do you
       feel like you are the type of person that can do that weighing process?
       A [Juror 270]: I do.
       ....




                                                37
          Q [Counsel for Dunlap]: Have you made up your mind in this case that Tim
          Dunlap should get the death penalty or life in prison without parole?
          A: No, I haven’t.
          Q: Even though you generally favor the death penalty, you still believe there
          could be some situation when – there might be a situation that would be unjust to
          give the death penalty?
          A: Yes, I believe.
          Considering the record as a whole, Juror 270 was not substantially impaired in his ability
to follow the court’s instructions. Indeed, Juror 270 stated that he felt the “the death penalty is
warranted in some cases. I feel it is a deterrent to crime.” Juror 270’s answers in the
questionnaire indicate a clear recognition and willingness to consider mitigating evidence. He
disagreed with the propositions that “murder is murder, and understanding motives and
circumstances is not important” and “it doesn’t matter what kind of childhood a murderer had.”
While he generally favored the death penalty, he also recognized that there are situations when it
would be unjust to impose it. Dunlap’s constitutional right to an impartial jury was not violated
by the district court’s failure to sua sponte remove Juror 270 for cause and there was no
prejudice resulting from SAPD’s failure to raise this claim on appeal.
                 v.    Juror 164
          Dunlap argues that Juror 164 was an automatic death juror because, like Juror 293, the
only mitigating circumstance he indicated was important was lack of intent. Dunlap asserts this
answer shows Juror 164 would only abstain from imposing capital punishment in instances when
the crime was not punishable by death, i.e., in cases not involving first-degree murder. Dunlap
also argues that Juror 164 was predisposed to find the existence of the propensity aggravating
factor.
          In the questionnaire, Juror 164 agreed with the proposition that “someone already
convicted of a murder is likely to kill someone else.” Juror 164 also indicated that he disagreed
with the propositions “it doesn’t matter what kind of childhood a murderer had,” “understanding
the motives and circumstances” of a murder is not important, and life in prison without the
possibility of parole is not a harsh enough penalty for murder. While he strongly agreed with the
statement “I support the use of the death penalty,” he also strongly agreed with the assertion “I
am uncomfortable about having to decide about executing someone.” Juror 164 felt there “are
circumstances under which the death penalty could be an appropriate penalty.”



                                                  38
       During individual voir dire, Juror 164 answered questions as follows:
       Q [Counsel for the State]: Do you feel like as a juror as you sit here today, that
       you could go into this situation with an open mind and do the weighing that is
       required of the jurors that the Judge is going to instruct you on?
       A [Juror 164]: Yeah . . . I have thought about this since I filled out the
       questionnaire, about how difficult it might be to come to that kind of decision. I
       think the only way that I could come to that decision would be to look at all of the
       evidence and listen to the instructions accordingly that explains [sic] what the law
       is, and the only way I could live with it is to look at all of that stuff and weigh it in
       my own mind and come to a decision for myself, what needs to be done.
       ....
       Q [Counsel for Dunlap]: What kind of mitigating factors would you consider the
       death penalty to be unjust in? Have you thought about that?
       A: I haven’t given that a lot of thought. You know, I think it was you earlier that
       talked – someone talked about intent.
       Q: I think it was Mr. Whatcott, but that is correct.
       A: That would certainly be something that you would have to try and consider.
       Q: Do you think it would be fair not only to evaluate the circumstances of the
       actual crime or crimes around the time they happened, but also to look at the
       history and background of Tim Dunlap?
       A: I think that would –
       Q: Looking at everything, how he was raised, things that happened to him as a
       young man as he approached those events.
       A: Certainly they ought to be considered.
       Juror 164’s response regarding intent being a mitigating factor, without having been
instructed on what constitutes first-degree murder or a mitigating factor, cannot be understood as
meaning that Juror 164 would automatically vote to impose the death penalty in instances of
first-degree murder. Dunlap’s assertion that Juror 164 was predisposed to find the propensity
aggravator is likewise without merit. Juror 164 agreed that the jury should be required to follow
the law given in the jury instructions and that the jury is not free to disregard the law even if they
disagree with it. This sentiment was reiterated in individual voir dire where Juror 164 explained
that the only way he could make the decision would be to look at all of the evidence and listen to
the instructions. Juror 164’s willingness to consider mitigating circumstances is reflected in his
answers regarding the importance of the circumstances of the murderer’s childhood and his
disagreement with the notion that life in prison without the possibility of parole is inadequate
punishment for murder.


                                                  39
          Dunlap’s constitutional right to an impartial jury was not violated by the district court’s
failure to sua sponte remove Juror 164 for cause. The record does not support Dunlap’s
contention that juror 164’s views on the death penalty prevented or substantially impaired his
ability to serve as an impartial juror. There was no prejudice resulting from SAPD’s failure to
advance this claim on appeal.
                vi.    Juror 119
          Dunlap argues that Juror 119 would also automatically impose the death penalty
regardless of the facts and law. In the questionnaire, Juror 119 indicated that he supports the use
of the death penalty and believes that life in prison without the possibility of parole is not a harsh
enough penalty for murder. Juror 119 disagreed with the following propositions: “only the worst
murderers should be executed;” “it would be hard for me to vote to kill someone;” and “I am
uncomfortable about having to decide about executing someone.”
          Juror 119 indicated that he believed understanding the motives and circumstances of a
murder were important and that, although he generally favored the death penalty, he would base
his decision on the facts and the law of the case. He did not feel that his views on the death
penalty would prevent or substantially impair his ability to view the facts impartially or to
impose the death penalty. He disagreed with the statements that “understanding motives and
circumstances is not important” and “I do not believe criminals can be rehabilitated.” Juror 119’s
questionnaire responses repeatedly reflected his belief that a person’s upbringing is important to
understanding the circumstances of the crime.
          The questionnaire provided a general procedural statement, followed by an open-ended
question regarding the prospective jurors’ views on capital punishment:
          Persons convicted of First Degree Murder cannot automatically be given the death
          penalty. Before the jury could impose the death penalty, there will be a hearing on
          the appropriate penalty, and the jury would have to find that the death penalty was
          appropriate under the guidelines set by Idaho law. Evidence will be presented
          reading the appropriate penalty. How do you feel about the death penalty?
Juror 119 responded: “If a person commits a crime that is punishable by the death penalty – so be
it . . . .”
          In individual voir dire, counsel addressed this response:
          Q [Counsel for Dunlap]: [H]ow do you feel about the possibility of sitting on a
          death penalty case and determining life or death for somebody?




                                                   40
       A [Juror 119]: You know, I don’t suppose anybody would want to do it but I
       would be prepared to do it.
       Q: Is that anything that you feel you can do fairly and impartially?
       A: I believe so.
       ....
       Q: I noticed that in your questionnaire when you were asked how do you feel
       about the death penalty, your statement was “If a person commits a crime that is
       punishable by the death penalty,” which this one is as we know, “so be it.” What
       does that mean “so be it?”
       A: You know, I would just think that if the crime fits the punishment, then that is
       how it ought to be.
       Q: And how do you determine whether the crime fits the punishment or how is
       that?
       A: I suppose that is what we are doing here. We are going to have to determine
       that.
       ....
       Q: You understand that with mitigating evidence, that life imprisonment without
       the possibility of parole is what we are talking?
       A: Uh-huh.
       Q: And that that is always a reasonable option for a jury?
       A: Yes.
       Looking to voir dire as a whole, while Juror 119 was supportive of the death penalty, his
answers indicate receptiveness to evidence in mitigation. Juror 119’s answers indicated that he
believed the task of the jury was to determine whether the punishment fit the crime. The record
does not support Dunlap’s claim that Juror 119’s views on capital punishment prevented or
substantially impaired his ability to weigh the aggravating and mitigating circumstances.
Dunlap’s constitutional right to an impartial jury was not violated by the district court’s failure to
sua sponte excuse Juror 119 for cause. Dunlap was not prejudiced by SAPD’s failure to advance
this claim on appeal.
              vii.   Juror 3
       Dunlap argues that Juror 3 would automatically vote to impose the death penalty based
on his agreement with two propositions in the questionnaire. Juror 3 agreed with the statement
that “it doesn’t matter what kind of childhood a murderer had” and that “someone already
convicted of a murder is likely to kill someone else.”



                                                 41
       Juror 3 strongly agreed with the assertion that “it doesn’t matter what kind of childhood a
murderer had” but also strongly agreed that “a person’s upbringing influences the ability to make
decisions later in life.” Juror 3 disagreed that “life in prison without the possibility of parole is
not a harsh enough penalty for murder.” Juror 3 also agreed that “someone already convicted of a
murder is likely to kill someone else.” Juror 3 supported the death penalty, responding in the
questionnaire that the death penalty “could be an effective deterrent to crime if imposed more
consistently and more timely” and that it was an “appropriate measure to protect society from
crime/criminals.”
       In individual voir dire, Juror 3 expanded upon his beliefs:
       Q [Counsel for the State]: [A]re you willing to vote against [the death penalty] if
       the evidence doesn’t show it?
       A [Juror 3]: I think I am fairly objective, sir, yes, in mind [sic].
       Q: And so you feel like you can give both the State and the defense a fair shake in
       this case?
       A: Yes, sir.
       ....
       Q [Counsel for Dunlap]: Couple of questions about your questionnaire . . . You
       indicated that the death penalty, when asked about how you feel about it, “Could
       be an effective deterrent if it was imposed more consistently and more timely” . . .
       What do you mean by “more consistently?”
       A [Juror 3]: I believe the inconsistencies in our society lead to ambiguities and it
       is hard to judge on how people view those things, but if there is a universal
       standard, if there is ever such a thing in a democracy, then it would be more
       universally understood. And I know state-to-state and community-to-community
       and jury-to-jury is going to change. So that may be nirvana, kind of a utopia
       statement, but it is just something I believe.
       ....
       Q: You also understand that when we talk about mitigating evidence, we are not
       implying mitigating factors that excuse Tim’s behavior of what he did?
       A: I understand, sir.
       Q: But as jurors you go through a weighing process to see whether the mitigating
       factors outweigh the aggravating circumstances?
       A: Yes, sir.
       Q: Is that something that you feel you can do fairly and justly?
       A: Certainly, sir.
       Q: Is there any reason that you can think of that you could not do that?


                                                 42
       A: I can’t think of any circumstances that would influence that sir, no.
       Dunlap’s assertions that Juror 3 is an automatic death juror are based entirely on his
responses to two questions in the questionnaire. Looking to the record as a whole, Juror 3
indicated he would review all the evidence before making a decision, would listen to the other
jurors if he did not agree, and that while he favored the death penalty, he would base a decision
to impose it on the facts and law of the case. Juror 3 also indicated that he did not feel his views
on the death penalty would impair his ability to view the facts or impose the death penalty
impartially. Juror 3’s responses indicate a commitment to standards and consistency, reflecting
his determination to apply the law. Dunlap’s constitutional rights were not violated by the district
court’s failure to excuse Juror 3 on its own initiative and Dunlap was not prejudiced by SAPD’s
failure to raise this claim on appeal.
             viii.   Jurors 226, 150, and 151
       Dunlap argues that three jurors should have been excused as automatic death jurors based
solely on their agreement with the proposition in the questionnaire that “it doesn’t matter what
kind of a childhood a murderer had.”
       Juror 226 responded that he agreed that “it doesn’t matter what kind of childhood a
murderer had.” However, he also disagreed with the statements that “murder is murder, and
understanding motives and circumstances is not important” and “life in prison without the
possibility of parole is not a harsh enough penalty for murder.” While Juror 226 supported the
death penalty, he wrote: “I feel it can be necessary, but should be used with extreme caution. It is
not to be used loosely and must be used only after careful deliberation.” He strongly agreed that
he would listen and review all the evidence before making a decision in the case.
       Juror 226’s apparent dismissal of the mitigating value of evidence regarding a murderer’s
childhood is inconsistent with his answers to several other questions touching on the importance
of mitigating evidence. His support of the death penalty was tempered by his conviction that
capital punishment must only follow “careful deliberation” and reflect “extreme caution.” Juror
226 indicated that he could fairly and justly weigh evidence about mitigating factors and
endorsed the statement that most accurately represented his feelings on the death penalty as: “I
am generally opposed to the death penalty, but I believe I can put aside my feelings against the
death penalty and impose it if it called for by the facts and law in the case.” Juror 226’s answers
indicate his verdict would be made based entirely on the facts in front of him and the law



                                                43
provided in the court’s instructions. They fall short of demonstrating that Juror 226 would
disregard mitigating evidence regarding Dunlap’s childhood.
       Juror 150 also responded that he agreed that “it doesn’t matter what kind of childhood a
murderer had.” He indicated that while he supported the death penalty, when asked “how do you
feel about the death penalty?” he responded: “It is appropriate in some cases. It is not appropriate
for all cases. You must decide on a case by case basis.” Importantly, Juror 150 disagreed with the
assertion that “people who kill should be punished no matter what the circumstances are.” In voir
dire, Juror 150 indicated that to determine whether capital punishment was appropriate, “you
would just have to weigh out all of the evidence. If the crime [fits] for that penalty, that is what
you should hand down, after weighing out all of the evidence.”
       Juror 151 also responded that he agreed that “it doesn’t matter what kind of childhood a
murderer had.” He indicated that he had no opinion regarding the assertion that “people who kill
should be punished no matter what the circumstances are” and “a person’s upbringing influences
the ability to make decisions later in life.” While supportive of the death penalty, he stated that “I
feel it has a place but you have to use it with caution and only when warranted.” When asked to
explain how he felt about imposing the death penalty, he stated:
       I think, you know, we have been asked if we are chosen to look at the
       circumstances and go above what our personal things are and provide what the
       law instructs you to do and keep that out of it. That is very important ‘cause that is
       what our society is based on, to be able to take ourselves out of it. Yeah, it is easy
       to have biases sometimes but I think we need to be honest with ourselves in the
       purpose because I think it is a serious question.
Juror 151 did not feel that jurors should be free to disregard the law given in the jury instructions
if they disagreed with the law.
       With these three jurors, Dunlap focuses on their response to a single question in the
questionnaire without regard for the other answers and statements provided in voir dire, which,
when reviewed, contradict his claim that these three jurors were automatic death jurors. Each
juror indicated that he would support the death penalty only if it was warranted by the facts,
circumstances and law. A juror is an automatic death juror if the juror “will fail in good faith to
consider the evidence of aggravating and mitigation circumstances as the instructions require
him to do.” Morgan v. Illinois, 504 U.S. 719, 729 (1992). The record does not reflect that the
jurors would not consider evidence of Dunlap’s childhood as mitigating evidence if instructed to
do so. Dunlap’s constitutional right to an impartial jury was not violated by the district court’s


                                                 44
failure to sua sponte remove these three jurors for cause. Dunlap has not shown prejudice
resulting from SAPD’s failure to advance this claim on appeal.
              ix.   Juror 97
       Dunlap argues Juror 97 was substantially impaired based solely on his agreement with
the assertion “someone already convicted of a murder is likely to kill someone else.” Dunlap
argues that Juror 97 was predisposed on the existence of this aggravating factor such that he
would fail in good faith to consider the evidence regarding the propensity aggravating factor.
       In the questionnaire, Juror 97 indicated that he believed the State’s burden of proof
should not be lower than proof beyond a reasonable doubt; that he would not apply a lesser
burden; and agreed that the jury should be required to follow the law given in the jury
instructions. Nothing in Juror 97’s responses indicate that he would not follow the instructions
that required the State prove an aggravating circumstance beyond a reasonable doubt.
       Dunlap’s assertion that one answer alone renders Juror 97 a juror who would
automatically vote to impose death ignores the remainder of his answers, and is in conflict with
the requirement that a juror’s voir dire be considered as a whole. In individual voir dire, when
asked if there was any reason that he would not be a fair and impartial juror in this case, he
responded:
       A [Juror 97]: Emotions would play a part in it no matter what, but I also feel like
       I have enough that I understand the law as it is presented to me. I believe that we
       are supposed to follow that. Because of that, I feel like I would do what was right.
       Q [Counsel for the State]: So you are willing to put any of your personal beliefs
       or emotions that might arise during the trial aside and listen to the evidence and
       base your decision solely upon that and solely upon the law?
       A: Yeah.
It is important to observe that the response which Dunlap argues conclusively shows Juror 97
was predisposed to find the propensity aggravator was given to a question which asked about the
juror’s personal beliefs. Juror 97 repeatedly indicated that he would follow the law and
instructions regardless of his agreement with them. We further note that the propensity
aggravator requires substantially more than the limited proposition addressed in the
questionnaire. The propensity aggravator instruction spoke in terms of the “willing, predisposed
killer, a killer who tends toward destroying the life of another” and noted that “Propensity
requires a proclivity, a susceptibility, and even an affinity towards committing the act of
murder.” Juror 97’s agreement with the proposition contained in the questionnaire does not


                                                45
establish that he was substantially impaired in his ability to impartially decide whether this
aggravating circumstance existed.
       Dunlap’s constitutional rights were not violated by the district court’s failure to remove
Juror 97 on its own initiative and Dunlap was not prejudiced by SAPD’s failure to raise this
claim on appeal.
               x.    Juror 245
       Finally, Dunlap argues that Juror 245 was substantially impaired based on his agreement
that “someone already convicted of a murder is likely to kill someone else” and because he
agreed that “it doesn’t matter what kind of a childhood a murderer had.” Dunlap argues Juror
245 would fail to consider mitigating evidence and was predisposed to find the propensity
aggravator.
       Juror 245 disagreed with the assertions that “murder is murder, and understanding
motives and circumstances is not important” and that “life in prison without the possibility of
parole is not a harsh enough penalty for murder.” He agreed that “a person’s upbringing
influences their ability to make decisions later in life” and that he would follow the instructions
given by the district court, even if he thought the law was different or if he disagreed with the
instructions. In response to the prompt, “how do you feel about the death penalty?” Juror 245
responded: “I support the death penalty. I feel those who commit terrible murders and are a
threat to society should be put to death.” In individual voir dire, he explained further:
       Q [Counsel for Dunlap]: How do you determine what a terrible murder is? I
       mean, what kind of criteria do you use?
       A [Juror 245]: Well, see, I don’t know what the State uses as their – I assume the
       Judge would provide us with some guidelines, and I don’t know what those
       guidelines are.
Considering Juror 245’s responses in voir dire as a whole, we cannot say that Juror 245 was
substantially impaired. Juror 245’s answer to defense counsel demonstrates an understanding that
his duty was to render a verdict based on the facts and the law provided to him by the court.
       Dunlap’s constitutional rights were not violated for the district court’s failure to sua
sponte excuse Juror 245 for cause. Dunlap was not prejudiced by SAPD’s failure to advance this
claim on appeal.
       c. Trial Counsel’s Inadequate Voir Dire




                                                 46
       Dunlap advances a corollary argument in support of his claim that his right to an
impartial jury was violated. Dunlap argues that SAPD should have advanced a claim that trial
counsel provided ineffective assistance during voir dire. Dunlap contends trial counsel was
ineffective for: (1) failing to follow up on “obvious red flags in statements made by the
prospective jurors;” (2) failing to move to exclude “many jurors” for cause; (3) failing to
rehabilitate Juror 263; and (4) failing to oppose the State’s motion to exclude Juror 263 for
cause. These claims can be distilled down to two essential arguments: (1) trial counsel failed to
properly question and move to strike several jurors; and (2) trial counsel failed to rehabilitate and
argue on behalf of Juror 263.
       Dunlap’s ineffective assistance of appellate counsel claim is predicated on the underlying
claim against his trial counsel. As noted above, we review claims for ineffective assistance of
appellate counsel and trial counsel under the same Strickland standard. Because we address a
claim of ineffective assistance of appellate counsel by looking to the merits of the omitted issue,
if trial counsel’s performance was not objectively unreasonable or did not prejudice Dunlap, then
Dunlap would not be prejudiced by appellate counsel’s omission of a meritless ineffective
assistance of trial counsel claim. Thus, if Dunlap cannot establish a claim of ineffective
assistance of trial counsel, his appellate counsel claim automatically fails. As a result, when an
ineffective assistance of appellate counsel claim is based on appellate counsel’s failure to raise
an ineffective assistance of trial counsel claim, the appellant must first show that trial counsel
was ineffective under the Strickland two-prong test. See Moormann v. Ryan, 628 F.3d 1102,
1106–07 (9th Cir. 2010); State v. Sellers, 858 N.W.2d 577, 585 (Neb. 2015); Wright v. State, 765
N.W.2d 85, 91 (Minn. 2009).
       Under the Strickland two-prong test, the defendant must show: (1) that trial “counsel’s
performance was deficient;” and (2) that “the deficient performance prejudiced the defense.”
Strickland v. Washington, 466 U.S. 668, 687 (1984); see Dunlap V, 155 Idaho 345, 383, 313
P.3d 1, 39 (2013). “[T]he performance inquiry must be whether counsel’s assistance was
reasonable considering all the circumstances.” Strickland, 466 U.S. at 688. This Court “will not
second-guess trial counsel’s strategic and tactical choices . . . and we presume trial counsel was
competent and that trial tactics were based on sound legal strategy.” State v. Porter, 130 Idaho
772, 792, 948 P.2d 127, 147 (1997).




                                                 47
        “Voir dire plays a critical function in assuring the criminal defendant that his Sixth
Amendment right to an impartial jury will be honored.” Rosales-Lopez v. United States, 451 U.S.
182, 188 (1981). Indeed, “part of the guarantee of a defendant’s right to an impartial jury is an
adequate voir dire to identify unqualified jurors.” State v. Abdullah, 158 Idaho 386, 521, 348
P.3d 1, 136 (2015) (quoting Morgan v. Illinois, 504 U.S. 719, 729 (1992)); Miller v. Francis, 269
F.3d 609, 615 (6th Cir. 2001) (“Among the most essential responsibilities of defense counsel is
to protect his client’s constitutional right to a fair and impartial jury by using voir dire to identify
and ferret out jurors who are biased against the defense.”).
        “Despite its importance, the adequacy of voir dire is not easily subject to appellate
review.” Rosales-Lopez, 451 U.S. at 188. “The choice of questions to ask prospective jurors
during voir dire is largely a matter of trial tactics.” Abdullah, 158 Idaho at 521, 348 P.3d at 136
(quoting Milton v. State, 126 Idaho 638, 641, 888 P.2d 812, 815 (Ct. App. 1995)). “These tactical
decisions made by counsel will not be second-guessed on post-conviction relief, unless made
upon the basis of inadequate preparation, ignorance of relevant law, or other shortcomings
capable of objective evaluation.” Id.; see also State v. Payne, 146 Idaho 548, 561, 199 P.3d 123,
136 (2008); Porter, 130 Idaho at 793, 948 P.2d at 148; Milton, 126 Idaho at 641, 888 P.2d at
815.
                i. Trial counsel’s questioning and failure to move to strike jurors during
                   voir dire did not constitute ineffective assistance.
        Dunlap argues that trial counsel failed to follow up on “obvious red flags” in statements
made by the venire and panel during voir dire, failed to move to strike several jurors, and that
this led to the seating of biased jurors. Dunlap asserts that trial counsel failed to ask critical
questions related to sentencing and that trial counsel wasted time asking questions which were
too general or unrelated to the case. Dunlap also argues that trial counsel failed to move to
exclude jurors for cause who should have been excluded and because of trial counsel’s failure
biased jurors were seated. Particularly, Dunlap argues there can be no tactical or strategic reason
for failing to seek dismissal of a juror who would fail to take into account mitigating
circumstances or who was biased in favor of the death penalty.
        We turn first to the Strickland prejudice prong. “An error by counsel, even if
professionally unreasonable, does not warrant setting aside the judgment of a criminal
proceeding if the error had no effect on the judgment.” Strickland, 466 U.S. at 691. Prejudice
exists if counsel fails to question a juror during voir dire or move to strike a juror and that juror is


                                                  48
found to be biased, because this evinces “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Fields v. Brown,
503 F.3d 755, 776 (9th Cir. 2007) (en banc) (quoting Strickland, 466 U.S. at 694). Because
Dunlap’s claim of ineffective assistance of counsel is founded upon a claim that counsel failed to
weed out and strike biased jurors, Dunlap must show that those jurors were actually biased
against him. See Fields, 503 F.3d at 776; Miller v. Francis, 269 F.3d 609, 616 (6th Cir. 2001)
(when the defendant’s claim of ineffective assistance of counsel is founded upon a claim that
counsel failed to strike a biased juror, the defendant must show that the juror was actually biased
against him); Goeders v. Hundley, 59 F.3d 73, 75 (8th Cir. 1995) (citing Smith v. Phillips, 455
U.S. 209, 215 (1981)) (“To maintain a claim that a biased juror prejudiced him, however, [the
defendant] must show that the juror was actually biased against him.”).
       Here, because we have concluded that Dunlap has not shown bias on the part of any juror
that was seated, Dunlap’s claim of ineffective assistance of trial counsel for failure to strike these
jurors necessarily fails. There is not a reasonable probability that had trial counsel asked
additional questions or moved to strike the seated jurors the result would have been different
because the “[r]eplacement of one unbiased juror with another unbiased juror should not alter the
outcome.” Fields, 503 F.3d at 776.
       Further, we find trial counsel was not deficient. We examine trial counsel’s performance
in voir dire by examining the objective reasonableness of their actions at the time of voir dire.
Abdullah, 158 Idaho at 525, 348 P.3d at 140. This is because “[f]ew decisions at trial are as
subjective or prone to individual attorney strategy as juror voir dire, where decisions are often
made on the basis of intangible factors.” Miller, 269 F.3d at 620; see Milton, 126 Idaho at 641,
888 P.2d at 815. As such, we acknowledge that trial “counsel is in the best position to determine
whether any potential juror should be questioned and to what extent.” State v. Mundt, 873 N.E.2d
828, 838 (Ohio 2007) (quoting State v. Murphy, 747 N.E.2d 765, 794 (Ohio 2001)); see also
Hovey v. Ayers, 458 F.3d 892, 910 (9th Cir. 2006) (quoting Gustave v. United States, 627 F.2d
901, 906 (9th Cir. 1980) (“The conduct of voir dire ‘will in most instances involve the exercise
of a judgment which should be left to competent defense counsel.’ ”)); Bright v. State, 736
S.E.2d 380, 383 (Ga. 2013). This deference carries over to trial counsel’s decision whether to
move to strike a juror. See Abdullah, 158 Idaho at 522, 348 P.3d at 137; Miller v. Webb, 385 F.3d
666, 673 (6th Cir. 2004) (decision to strike a juror is part of trial strategy and is not deficient



                                                 49
unless the strategy itself is objectively unreasonable); State v. Adams, 576 S.E.2d 377, 382 (N.C.
App. 2003) (“[T]rial counsel are necessarily given wide latitude in matters involving strategic
and tactical decisions such as which jurors to accept or strike.”).
       Dunlap has not shown that trial counsel’s questioning or decision not to move to strike
certain jurors for cause was objectively unreasonable. Dunlap’s trial counsel questioned the
jurors challenged in this appeal, inquiring into their views regarding capital punishment and
frequently delving into the juror’s perceptions of his ability to view and weigh mitigating and
aggravating circumstances. Dunlap presented no evidence that additional questioning would
have revealed improper bias on the part of any juror, nor did he establish that any of the jurors
were not qualified to serve. Dunlap has not shown that trial counsel’s choices were the result of
inadequate preparation, ignorance of the relevant law, or other shortcomings capable of objective
evaluation. Thus, because Dunlap did not demonstrate a basis for claiming ineffective assistance
of trial counsel, Dunlap’s allegation of ineffective assistance of appellate counsel for SAPD’s
failure to raise this claim on appeal fails. The district court did not err by summarily dismissing
this claim.
               ii. Trial counsel’s strategy regarding Juror 263 did not constitute ineffective
                   assistance of counsel.
       Dunlap argues that trial counsel was ineffective for failing to rehabilitate and oppose the
State’s motion to strike Juror 263. In determining whether trial counsel’s performance in voir
dire was deficient, we note that the conduct of trial counsel is entitled to some deference because
of trial counsel’s opportunity to observe the prospective jurors as they answer questions. See
State v. Lindsey, 721 N.E.2d 995, 1007 (Ohio 2000); Johnson v. State, 921 So. 2d 490, 504 (Fla.
2005). Trial counsel is in a much better position to determine if jurors can be rehabilitated and
this decision is within the scope of acceptable practice for effective counsel. Abdullah, 158 Idaho
at 522, 348 P.3d at 137 (citing Lindsey, 721 N.E.2d at 1007 (“[C]ounsel’s failure to rehabilitate
jurors does not render trial counsel ineffective, as counsel is in a better position to determine
whether the jurors merited in-depth examination.”)).
       As discussed earlier, Juror 263 indicated that he would not support the death penalty if
there was any evidence of any form of mental health problems. This, we conclude, was sufficient
to justify removal for cause as Juror 263 indicated that his views would substantially impair his
ability to perform his duties as a juror. Although trial counsel may have attempted to rehabilitate
Juror 263, trial counsel’s failure to do so must not be viewed through the lens of hindsight. Based


                                                 50
on the deference accorded to trial counsel, we are unable to conclude that trial counsel’s choice
not to resist the State’s motion to excuse Juror 263 was objectively unreasonable.
       Further, Dunlap is unable to show he was prejudiced by Juror 263’s absence from the
jury. While Dunlap argues that empaneled jurors were biased against him, as previously
discussed, we find no basis for this claim. Although Juror 263 was removed, he was replaced by
an additional impartial juror. See Fields, 503 F.3d at 776; Keith v. Mitchell, 455 F.3d 662, 677–
78 (6th Cir. 2006); Pennsylvania v. Wright, 961 A.2d 119, 150 (Pa. 2008). Consequently, there
was no prejudice to Dunlap.
       Because trial counsel was not ineffective, Dunlap’s claim that appellate counsel was
ineffective necessarily fails. The district court’s summary dismissal of this claim is affirmed.
       d. Preliminary Instruction P-3
       Dunlap’s final claim of error relates to Preliminary Jury Instruction P-3 (P.I. 3). P.I. 3
provided:
               Because your verdict could lead to imposition of the death penalty, your
       attitude toward the death penalty is a proper subject of inquiry by the court and
       the attorney. The fact that you may have reservations about, or conscientious or
       religious objections to, capital punishment does not automatically disqualify you
       as a juror in a capital case. Of primary importance is whether you can
       subordinate your personal philosophy to your duty to abide by your oath as a jury
       and follow the law I give it to you. If you are willing to render a verdict that
       speaks the truth as you find it to exist, even though such verdict may lead to the
       imposition of the death penalty, you are qualified to serve as a juror in this case.
       If, however, you possess such strong opinions regarding capital punishment, no
       matter what those opinions may be, that you would be prevented from or
       substantially impaired in the performance of your duties as a juror, you are not
       qualified to serve as a juror.
               It is up to each one of you, using the standard described, to search your
       conscience to determine whether you are in a position to follow the law as I give
       it to you and render a verdict as the evidence warrants. Only by your candor can
       either the accused or the State of Idaho be assured of having this extremely
       serious case resolved by a fair and impartial jury.
At trial, Dunlap did not object to this instruction.
       Dunlap argues that SAPD should have claimed on appeal that P.I. 3 violated his due
process rights. Dunlap argues that P.I. 3 over-emphasized the need to exclude jurors who were
inclined to render a life sentence without imposing the same requirement on jurors who were
inclined to render a death sentence, and as such, is a violation of the rule announced in




                                                  51
Witherspoon v. Illinois, 391 U.S. 510 (1968). Dunlap asserts that this resulted in jurors who were
substantially impaired deciding his case.
       Because Dunlap did not object to this instruction below, had SAPD raised this issue on
direct appeal, this Court would have reviewed the argument for fundamental error. State v.
Adamcik, 152 Idaho 445, 472–73, 272 P.3d 417, 444–45 (2012). Thus, to prevail on appeal (and
therefore to show prejudice resulting from the failure to advance this claim on appeal), Dunlap
would have had the burden to prove three things: “(1) the alleged error violated an unwaived
constitutional right; (2) the alleged error plainly exists and (3) the alleged error was not
harmless.” Id. (citing State v. Perry, 150 Idaho 209, 224, 150 P.3d 961, 976 (2010)).
       “We review the trial court’s jury instructions de novo to determine ‘whether, when
considered as a whole, they fairly and adequately present the issues and state the applicable law.’
” Dunlap V, 155 Idaho 345, 364, 313 P.3d 1, 20 (2013) (quoting Adamcik, 152 Idaho at 472, 272
P.3d at 444). Instructions must not be judged “in artificial isolation, but must be considered in
the context of the instructions as a whole . . . .” Adamcik, 152 Idaho at 472, 272 P.3d at 444.
(quoting Estelle v. McGuire, 502 U.S. 62, 72 (1991)).
       Dunlap argues that this instruction does not adequately represent the applicable law
regarding removal of jurors based on the juror’s scruples against capital punishment under
Morgan and Witherspoon. Witherspoon provides that a death sentence cannot be carried out if
the jury was chosen “by excluding veniremen for cause simply because they voiced general
objections to the death penalty or expressed conscientious or religious scruples against its
infliction.” Witherspoon, 391 U.S. at 522; see Wainwright v. Witt, 469 U.S. 412 (1985). Thus,
the statement in the instruction that the fact that a juror “may have reservations about, or
conscientious or religious objections to, capital punishment does not automatically disqualify
you as a juror” is consistent with Witherspoon.
       Dunlap argues, however, that the instruction is one sided because it does not indicate that
those who are biased toward the imposition of the death penalty must also “subordinate” their
personal philosophy. It is true that the focus is on those who may have objections to capital
punishment and not those who may overtly favor its use. Yet, in this case, P.I. 3 goes on to say:
“If, however, you possess such strong opinions regarding capital punishment, no matter what
those opinions may be, that you would be prevented from or substantially impaired in the
performance of your duties as a juror, you are not qualified to serve as a juror.” This is an



                                                  52
accurate statement of the law: “a criminal defendant has the right to an impartial jury drawn from
a venire that has not been tilted in favor of capital punishment.” Uttecht v. Brown, 551 U.S. 1, 9
(2007). Further, “the State has a strong interest in having jurors who are able to apply capital
punishment within the framework state law prescribes.” Id. Finally, “a juror who is substantially
impaired in his or her ability to impose the death penalty under the state-law framework can be
excused for cause; but if the juror is not substantially impaired, removal for cause is
impermissible.” Id. Thus, read as a whole, P.I. 3 properly indicates that regardless of the juror’s
opinions, should those opinions prevent or substantially impair their performance, an individual
is not qualified to serve as a juror.
         Because Dunlap’s challenge to P.I. 3 fails on its merits, Dunlap has failed to show that
SAPD provided ineffective assistance of appellate counsel for failing to raise this claim on
appeal. The district court properly granted the State’s motion for summary dismissal of this
claim.
                                        III. CONCLUSION
         We conclude that the district court properly dismissed all of Dunlap’s substantive post-
conviction claims because the requirements of Idaho Code section 19-2719 were not met. We
also conclude that the district court properly granted summary dismissal as to each of Dunlap’s
claims for ineffective assistance of appellate counsel. For these reasons, we affirm the district
court’s dismissal of Dunlap’s Successive Petition for Post-Conviction Relief. Costs to
Respondent.

         Chief Justice J. JONES and Justices EISMANN, BURDICK and W. JONES CONCUR.




                                                53